Exhibit 10.5
FOURTH AMENDED AND RESTATED
OPERATING AGREEMENT OF
DIAMOND RESORTS PARENT, LLC
A NEVADA LIMITED LIABILITY COMPANY
     THIS FOURTH AMENDED AND RESTATED OPERATING AGREEMENT is made as of the 21st
day of July, 2011, by and between (i) DRP Holdco, LLC, a Delaware limited
liability company (“Guggenheim”), (ii) Cloobeck Diamond Parent, LLC, a Nevada
limited liability company (“CDP”), (iii) 1818 Partners, LLC, a Nevada limited
liability company (“1818 Partners”), Silver Rock Financial LLC, IN — FP1 LLC,
BDIF LLC and CM — NP LLC (each, a “Silver Rock Entity” and collectively, the
“Silver Rock Entities”), and (iv) The Hartford Growth Opportunities Fund,
Hartford Growth Opportunities HLS Fund, Quissett Investors (Bermuda) L.P.,
Quissett Partners, L.P., The Hartford Capital Appreciation Fund, Bay Pond
Partners, L.P. and Bay Pond Investors (Bermuda) L.P. (each a “Wellington
Purchaser” and collectively, the “Wellington Purchasers”).
     WHEREAS, Soros Strategic Partners LP, a Delaware limited partnership,
Guggenheim, CDP and the Silver Rock Entities are parties to that certain Third
Amended and Restated Operating Agreement, dated as of February 18, 2011 (the
“Original Agreement”);
     WHEREAS, Section 14.4 of the Original Agreement provides that the Original
Agreement may be amended upon the prior written consent of (i) Board; (ii) a
Majority-in-Interest of the Common Members; (iii) a Majority-in-Interest of the
Preferred Members (as such term is defined in the Original Agreement); (iv) so
long as the Guggenheim Common Members (as such term is defined in the Original
Agreement) meet the Guggenheim Common Unit Threshold (as such term is defined in
the Original Agreement), the Guggenheim Common Members holding a majority of the
Common Units held by all Guggenheim Common Members; and (v) the CDP Common
Members (as such term is defined in the Original Agreement) holding a majority
of the Common Units held by all CDP Common Members;
     WHEREAS, the Board has authorized and approved the amendment and
restatement of the Original Agreement on the terms and conditions set forth
herein; and
     WHEREAS, the undersigned, being a Majority-in-Interest of the Common
Members under the Original Agreement, a Majority-in-Interest of the Preferred
Members, the Guggenheim Common Members holding a majority of the Common Units
held by all Guggenheim Common Members and the CDP Common Members holding a
majority of the Common Units held by all CDP Common Members, desire to amend and
restate the Original Agreement to (i) add the Wellington Purchasers as parties
hereto, and (ii) govern the relationship of the Members with respect to the
operation, governance and other matters of Diamond Resorts Parent, LLC, a Nevada
limited liability company (the “Company”).
     NOW THEREFORE, pursuant to the Act (as hereinafter defined), the following
agreement, including, without limitation, Appendix 1 (Tax Accounting Procedures)
attached hereto and by reference incorporated herein, shall constitute the
Operating Agreement for the Company.
ARTICLE 1
DEFINITIONS
     1.1 General Definitions. The following terms used in this Operating
Agreement shall have the following meanings (unless otherwise expressly provided
herein).
     “Act” means the Nevada Limited Liability Company Act, Nev. Rev. Stat. §§
86.011 to 86.590, as amended from time to time.

 



--------------------------------------------------------------------------------



 



     “Adjusted Capital Account Deficit” has the meaning ascribed thereto in
Appendix 1.
     “Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with, a
specified Person. For the purpose of this definition, the term “control” shall
mean the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.
     “Agreement” shall mean this Fourth Amended and Restated Operating
Agreement, including Appendix 1 (Tax Accounting Procedures) hereto, as amended
from time to time.
     “Asset Value” has the meaning ascribed thereto in Appendix 1.
     “Basis” has the meaning ascribed thereto in Appendix 1.
     “Board” has the meaning ascribed thereto in Section 9.1.
     “Business Day” shall mean a day other than a Saturday, a Sunday, or a state
or federally recognized holiday on which banks in Nevada are permitted to close.
     “Business Hours” shall mean 8:00 A.M. to 5:00 P.M. Standard Time or
Daylight Time, as the case may be, at a location specified in this Agreement. If
no location is specified, a reference to Business Hours shall refer to Business
Hours as determined by Pacific Standard Time or Pacific Daylight Time, as the
case may be.
     “Capital Account” has the meaning ascribed thereto in Appendix 1.
     “Capital Contribution” means the amount of money and the fair market value
(as reasonably determined by the Board as of the date of contribution) of other
property contributed, or services rendered or to be rendered, to the Company by
a Member with respect to such Membership Interest in the Company.
     “CDP” has the meaning ascribed thereto in the introductory paragraph.
     “CDP Member” means CDP, 1818 Partners and any of their respective permitted
transferees admitted as Members in accordance with this Agreement.
     “CDP Unit Threshold” means the ownership by the CDP Members of at least 10%
of the Common Units issued to the CDP Members as of the date hereof.
     “Change in Control” means any transaction (i) pursuant to which the Company
sells its business by (a) a sale or conveyance of all or substantially all of
the Company’s assets to any Person, (b) a sale or conveyance of all or
substantially all of the equity interests in the Company to any Person or (c) a
merger or consolidation of the Company with any Person and (ii) pursuant to
which the Company’s members, immediately prior to such transaction shall own in
the aggregate, immediately after giving effect thereto, less than a majority of
the voting interests or less than 10% of the economic interests of the surviving
entity (or its parent) or the purchasing entity (or its parent), as the case may
be.
     “Code” shall mean the Internal Revenue Code of 1986 or corresponding
provisions of subsequent superseding federal revenue laws.

2



--------------------------------------------------------------------------------



 



     “Common Member” means a member holding Common Units.
     “Common Percentage Interest” means, as to a Member as of any determination
date, the respective percentage of Common Units held by such Member of all the
Common Units issued and outstanding as of such determination date. The Common
Percentage Interest of each Common Member as of the date hereof shall be as set
forth opposite such Common Member’s name on Schedule A hereto under the column
entitled “Common Percentage Interest.”
     “Common Units” means the Units designated as Common Units, the holders of
which shall have the rights, preferences and obligations specified herein as
pertaining to the holders of such Units.
     “Company” has the meaning ascribed thereto in the recitals.
     “Confidential Information” has the meaning ascribed thereto in Section 8.1.
     “Depreciation” has the meaning ascribed thereto in Appendix 1.
     “Dispute” has the meaning ascribed thereto in Section 10.18.
     “Dissolution Event” has the meaning ascribed thereto in Section 12.1.
     “DRC” means Diamond Resorts Corporation, a Maryland corporation.
     “EBITDA” has the meaning given to such term in the Senior Note Indenture.
     “Entity” shall mean any general partnership, government entity, limited
partnership, limited liability company, corporation, joint venture, trust,
business trust, cooperative, association or similar organization.
     “Exchange Act” means the Securities Exchange of 1934, as amended.
     “Fiscal Year” shall mean the taxable year of the Company for federal income
tax purposes as determined by Code Section 706 and the Regulations thereunder.
     “Guggenheim” has the meaning ascribed thereto in the introductory
paragraph.
     “Guggenheim Units” means the Units held by the Guggenheim Members.
     “Guggenheim Entity” means any of (i) Guggenheim Capital, LLC and its
Affiliates, (ii) any Guggenheim Member and any of its equity holders who are
Guggenheim Related Entities and (iii) any Affiliates of any Guggenheim Member.
     “Guggenheim Member” means each, and “Guggenheim Members” means all, of
Guggenheim and any of its permitted transferees admitted as Members in
accordance with this Agreement.
     “Guggenheim Purchase Agreement” means that certain Securities Purchase
Agreement, dated as of June 17, 2010, by and between the Company and Guggenheim.
     “Guggenheim Related Entity” means an entity with a management or investment
management relationship with Guggenheim Capital, LLC or its Affiliates.
     “Guggenheim Secondary Indemnitor” has the meaning given such term in
Section 9.14(a).

3



--------------------------------------------------------------------------------



 



     “Guggenheim Unit Threshold” means the aggregate ownership by the Guggenheim
Members of at least (i) 5% of the total Common Percentage Interests (determined
on a fully-diluted basis) or (ii) 25% of the Common Units issued to the
Guggenheim Member as of the date hereof.
     “Investor” means any Guggenheim Member, any Silver Rock Member or any
Wellington Member.
     “Investor Indemnified Party” has the meaning ascribed thereto in
Section 9.15(a).
     “Investor Losses” has the meaning ascribed thereto in Section 9.15(a).
     “Liquidation Event” means any of the following: (a) a dissolution or
involuntary winding up of the Company; and (b) any transaction that results in a
Change in Control of the Company.
     “Losses” has the meaning ascribed thereto in Appendix 1.
     “Majority-in-Interest of the Common Members” means Common Members whose
aggregate Common Percentage Interest exceeds 50% of the Common Percentage
Interest of all Common Members.
     “Majority-in-Interest of the Investors” means Investors whose aggregate
Common Percentage Interest exceeds 50% of the Common Percentage Interest of all
Investors.
     “Manager” means a “manager” (within the meaning of the Act) of the Company
and includes each Board member (it being understood, however, that no Board
member shall have the power or authority to bind the Company except as provided
in this Agreement).
     “Managing Person” means a Manager, officer, director, or their agents.
     “Management Services Agreement” means the Homeowner Association Executive
Oversight, Consulting and Executive Management Services Agreement, dated as of
December 31, 2010, by and among DRC and Hospitality Management and Consulting
Service, L.L.C.
     “Manager Representative” means a Board Member nominated by the Board to
serve as the sole Manager for purposes of public filing documents, such as
Secretary of State Annual Lists, and for any other purposes delegated by the
Board.
     “Material Subsidiary” means any operating subsidiary of the Company that
during the previous fiscal year represented more than 20% of the Company’s
revenues or EBITDA.
     “Member” means those Persons executing this Agreement and any Person who
may hereafter become an additional or Substitute Member.
     “Membership Interest” means a Member’s Units, and the associated right to
vote (if any) on or participate in management, the right (if any) to share in
Profits, Losses, and distributions, and any and all benefits to which the holder
of such Units may be entitled pursuant to this Agreement, together with all
obligations to comply with the terms and provisions of this Agreement.
     “NRS” means the Nevada Revised Statutes, as the same may be modified and
amended from time to time.
     “Partially Adjusted Capital Account” means with respect to any Member for
any Fiscal Year, the Capital Account of such Member at the beginning of such
Fiscal Year, increased by all contributions

4



--------------------------------------------------------------------------------



 



during such year and all special allocations of income and gain pursuant to
Section 6.3 of this Agreement and Section 1.2 of Appendix 1 with respect to such
Fiscal Year, and decreased by all distributions during such fiscal year and all
special allocations of losses and deductions pursuant to Section 6.3 of this
Agreement and Section 1.2 of Appendix 1, but before giving effect to any
allocation of Profits or Losses for such Fiscal Year pursuant to Section 6.1 and
Section 6.2.
     “Permanent Disability,” with respect to an individual, means that
individual is under a legal disability or by reason of illness or mental or
physical disability is unable to give prompt and intelligent consideration to
matters of the Company. The determination as to such individual’s “Permanent
Disability” at any time shall be made by such individual’s physician in writing,
and such determination shall be conclusive and binding upon the parties.
     “Person” shall mean any individual or Entity, and the heirs, executors,
administrators, legal representatives, successors, and assigns of such Person
where the context so requires.
     “Polo Holdings” shall mean Diamond Resorts Holdings, LLC, a Nevada limited
liability company.
     “Principal Line of Business” means all business activities related to
Timeshare Opportunities, including, but not limited to, financing, development,
sales, marketing, management and maintenance of interval or fractional timeshare
properties and the real estate incident thereto, the acquisition and re-sale of
such properties and the booking and reservation activities related thereto;
provided that, for the avoidance of doubt, “Principal Line of Business” shall
not include business activities related to hotels, condominiums, condo-hotels,
apartment rental complexes, commercial retail centers, office complexes,
casinos, or other types of real estate / hospitality developments or other
activities not involving Timeshare Opportunities. “Timeshare Opportunity” means
any real estate development project or arrangement which, at the time of
entering into such opportunity, is required to be licensed under or is regulated
under any timeshare statute or regulation in any jurisdiction (regardless of
whether such jurisdiction is the jurisdiction in which the opportunity is
located, sold or marketed), including, without limitation, interval and
fractional timeshares, whether conveyed via license, right to use, fee simple
title or points, and any timeshare club or exchange arrangement.
     “Profits” has the meaning ascribed thereto in Appendix 1.
     “Property” means all real and personal property, tangible and intangible,
owned by the Company.
     “Proxy” has the meaning ascribed thereto in Section 10.23(a).
     “Public Offering” means an underwritten public offering and sale of
Successor Stock pursuant to an effective registration statement under the
Securities Act; provided that a Public Offering shall not include an offering
made in connection with a business acquisition or combination pursuant to a
registration statement on Form S-4 or any similar form, or an employee benefit
plan pursuant to a registration statement on Form S-8 or any similar form.
     “Qualified Public Offering” means any Public Offering providing aggregate
gross proceeds (before deducting underwriting discounts and expenses) to the
Company and/or its equityholders of at least $150 million in such Public
Offering and at an offering price which represents a common equity valuation of
Common Units or Successor Stock outstanding immediately prior to the issuance of
Successor Stock in connection with such offering of at least $750 million.

5



--------------------------------------------------------------------------------



 



     “Registration Rights Agreement” means the Second Amended and Restated
Registration Rights Agreement, dated as of the date hereof, by and among the
Company, Guggenheim, CDP, 1818 Partners, the Silver Rock Entities and the
Wellington Purchasers (as amended from time to time in accordance with the terms
thereof).
     “Regulations” means the federal income tax regulations, including temporary
(but not proposed) regulations promulgated under the Code.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Securityholders Agreement” means the Fourth Amended and Restated
Securityholders Agreement, dated as of the date hereof, by and among the
Company, Guggenheim, CDP, 1818 Partners, the Silver Rock Entities and the
Wellington Purchasers (as amended from time to time in accordance with the terms
thereof).
     “Senior Note Indenture” means the Indenture dated as of August 13, 2010 by
and among DRC, the Company, Polo Holdings, the Subsidiary Guarantors named
therein and Wells Fargo Bank, National Association, as trustee (as the same may
be amended, restated, replaced or refinanced).
     “Silver Rock Entity” and “Silver Rock Entities” have the meanings ascribed
thereto in the introductory paragraph.
     “Silver Rock Member” means each, and “Silver Rock Members” means all, of
the Silver Rock Entities and any of its or their permitted transferees admitted
as Members in accordance with this Agreement.
     “Silver Rock Purchase Agreement” means that certain Securities Purchase
Agreement, dated as of February 18, 2011, by and between the Company and the
Silver Rock Entities.
     “Silver Rock Secondary Indemnitor” has the meaning ascribed thereto in
Section 9.14(b).
     “Silver Rock Units” means the Units held by the Silver Rock Members.
     “Subsidiary” means, with respect to any Person, any corporation,
partnership, association or other business entity of which (i) if a corporation,
a majority of the total voting power of shares of stock entitled (without regard
to the occurrence of any contingency) to vote in the election of directors,
managers or trustees thereof is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person or a combination thereof, or (ii) if a partnership, association or other
business entity, a majority of the partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
any Person or one or more Subsidiaries of that Person or a combination thereof.
For purposes hereof, a Person or Persons shall be deemed to have a majority
ownership interest in a partnership, association or other business entity if
such Person or Persons shall be allocated a majority of partnership, association
or other business entity gains or losses or shall be or control the managing
director or a general partner of such partnership, association or other business
entity.
     “Substitute Member” means a permitted transferee of a Membership Interest
who has been admitted to all of the rights of membership pursuant to Article 11.
     “Successor” has the meaning ascribed thereto in Section 13.1.

6



--------------------------------------------------------------------------------



 



     “Successor Stock” has the meaning ascribed thereto in Section 13.2(b).
     “Target Capital Account” means, with respect to any Member and any fiscal
year, an amount (which may be either a positive or a deficit balance) equal to
the hypothetical distribution (as described in the next paragraph) that such
Member would receive, minus the Member’s share of partner minimum gain
determined pursuant to Regulations Section 1.704-2(g), and minus the Member’s
share of the partner nonrecourse debt minimum gain determined in accordance with
Regulations Sections 1.704-2(i)(3) and 1.704-2(i)(5), all computed immediately
prior to the hypothetical sale described below.
     The hypothetical distribution to a Member is equal to the amount that would
be received by such Member if all Company assets were sold for cash equal to
their Asset Value, all Company liabilities were satisfied to the extent required
by their terms (limited, with respect to each partner nonrecourse liability and
partner nonrecourse debt, as defined in Regulations Section 1.704-2(b)(4), to
the Asset Value of the assets securing such liability), and the net assets of
the Company were distributed in full to the Members as required pursuant to
Section 7.1, all as of the last day of such Fiscal Year.
     “Tax Distribution” has the meaning ascribed thereto in Section 7.2.
     “Transaction Agreements” means this Agreement, the Registration Rights
Agreement and the Securityholders Agreement, the Guggenheim Purchase Agreement,
the Silver Rock Purchase Agreement and the Wellington Purchase Agreement.
     “Units” as to any Member shall mean and refer to the cumulative number of
Common Units held by such Member.
     “Wellington Entity” means any of (i) Wellington Management Company, LLP and
its Affiliates, (ii) any Wellington Member, (iii) any Wellington Related
Entities and (iv) any Affiliates of any Wellington Member.
     “Wellington Member” means each, and “Wellington Members” means all, of the
Wellington Purchasers and any of its or their permitted transferees admitted as
Members in accordance with this Agreement.
     “Wellington Purchase Agreement” means that certain Securities Purchase
Agreement, dated as of the date hereof, by and between the Company and the
Wellington Purchasers.
     “Wellington Purchaser” and “Wellington Purchasers” have the meanings
ascribed thereto in the introductory paragraph.
     “Wellington Related Entity” means an entity with a management or investment
management relationship with Wellington Management Company, LLP or its
Affiliates.
     “Wellington Secondary Indemnitor” has the meaning ascribed thereto in
Section 9.14(c).
     “Wellington Unit Threshold” means the aggregate ownership by the Wellington
Members of at least (i) 5% of the total Common Percentage Interests (determined
on a fully-diluted basis) or (ii) 25% of the Common Units issued to the
Wellington Members as of the date hereof.
     “Wellington Units” means the Units held by the Wellington Members.

7



--------------------------------------------------------------------------------



 



ARTICLE 2
FORMATION OF COMPANY
     2.1 Name. The name of the Company is Diamond Resorts Parent, LLC.
     2.2 Formation. The Company was formed pursuant to Articles of Organization
filed with the Nevada Secretary of State on March 28, 2007.
     2.3 Principal Place of Business. The principal place of business of the
Company within the State of Nevada shall first be at 10600 West Charleston
Boulevard, Las Vegas, NV 89135. The Company may locate its places of business
and registered office at any other place or places as the Board may from time to
time deem advisable.
     2.4 Registered Office and Agent. The Company’s registered office shall
first be at 10600 West Charleston Boulevard, Las Vegas, NV 89135. The name of
the registered agent at such address as of the date hereof shall be Elizabeth
Brennan.
     2.5 Term. Unless the Company is dissolved in accordance with the provisions
of this Agreement, the Act, or other Nevada law, the existence of the Company
shall be perpetual.
ARTICLE 3
BUSINESS OF COMPANY
     3.1 Permitted Businesses. The purpose of the Company shall be to engage in
any lawful business and to do any lawful act concerning any and all lawful
business for which a limited liability company may be organized under the laws
of the State of Nevada.
     3.2 Limits on Foreign Activity. The Company shall not directly engage in
business in any state, territory or country which does not recognize limited
liability companies or the effectiveness of the Act in limiting the liabilities
of the Members of the Company. If the Company desires to conduct business in any
such state, it shall do so through an Entity which will ensure limited liability
to the Members.
     3.3 Limits on Trade or Business Activity. The Company shall not directly or
indirectly except through a subsidiary classified as a corporation for U.S.
federal income tax purposes engage in transactions that would cause the Company
to be engaged in a U.S. trade or business within the meaning of Section 864(b)
of the Code or would result in the Company earning income other than income
described under Section 851(b)(2)(A) of the Code.
ARTICLE 4
CONTRIBUTIONS TO COMPANY
     4.1 Issuance of Units; Capital Contributions. The Company shall be
permitted to issue Common Units with such rights and obligations as set forth in
this Agreement. The Common Units are allocated in such amounts as set forth on
Schedule A hereto, in exchange for the Capital Contributions. The Capital
Contribution of each Member as of the date hereof shall be as set forth on the
books and records of the Company.
     4.2 Additional Capital Contributions. Except as otherwise provided for
under the Act, unless all Members agree, no Member shall be obligated to make
any additional Capital Contributions to the Company. If the Company needs
additional capital to meet its obligations, it shall seek such capital in

8



--------------------------------------------------------------------------------



 



such manner as the Board shall determine, including, without limitation, in any
of the following manners (without any particular order of priority):
     (a) From additional Capital Contributions from the Members in proportion to
their Common Percentage Interests (provided, however, that no Member shall be
required to make any additional Capital Contributions to the Company); or
     (b) From any source from which the Company may borrow additional capital,
including, without limitation, any Member (provided, however, no Member shall be
obligated to make a loan to the Company).
     4.3 Withdrawal or Reduction of Members’ Contributions to Capital.
     (a) Except as otherwise expressly provided herein, a Member shall not
receive out of the Company’s Property any part of such Member’s contributions to
capital until all liabilities of the Company, excluding liabilities to Members
on account of their contributions to capital, have been paid or there remains
Property of the Company sufficient to pay them. Except as otherwise expressly
provided herein or the Act, no Member may demand a return of his Capital
Contribution.
     (b) Except as otherwise expressly provided herein, a Member shall not
resign from the Company before the dissolution and winding up of the Company
pursuant to Article 11 hereof unless all Members consent; provided that a Member
may deliver written notice to the Company of such Member’s intention to abandon
all right, title and interest in and to all Units held by such Member without
any compensation to such Member, and such abandonment shall be effective as a
resignation by such Member and such Member shall have no right to demand a
return of its contribution to capital or to receive the fair value of such
Member’s Units.
     (c) Except as otherwise expressly provided herein, a Member, irrespective
of the nature of such Member’s contribution, has the right to demand and receive
only cash in return for such Member’s contribution to capital.
     4.4 No Interest on Capital Contribution. Except as otherwise expressly
provided herein, no Member shall be entitled to or shall receive interest on
such Member’s Capital Contribution.
ARTICLE 5
MEMBERSHIP INTERESTS
     5.1 Current Interests. The number of Units held by each Member are as set
forth opposite such Member’s name on Schedule A attached hereto.
     5.2 Securities Law Qualification. THE MEMBERS ARE AWARE THAT THE MEMBERSHIP
INTERESTS HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT, OR THE SECURITIES
LAWS OF ANY STATE. THE MEMBERSHIP INTERESTS CANNOT BE RESOLD OR TRANSFERRED
WITHOUT (i) REGISTRATION UNDER THE SECURITIES ACT OR (ii) AN EXEMPTION FROM
REGISTRATION. THERE IS NO PUBLIC TRADING MARKET FOR THE MEMBERSHIP INTERESTS,
AND IT IS NOT ANTICIPATED THAT ONE WILL DEVELOP. ADDITIONALLY, THERE ARE
SUBSTANTIAL RESTRICTIONS UPON THE TRANSFERABILITY OF THE MEMBERSHIP INTERESTS.
SALE OR ASSIGNMENT BY A MEMBER OF ITS MEMBERSHIP INTERESTS OR SUBSTITUTION OF
MEMBERS MAY BE SUBJECT TO CERTAIN CONSENTS.

9



--------------------------------------------------------------------------------



 



THEREFORE, MEMBERS MAY NOT BE ABLE TO LIQUIDATE THEIR INVESTMENTS IN THE EVENT
OF AN EMERGENCY. FURTHER, MEMBERSHIP INTERESTS MAY NOT BE READILY ACCEPTED AS
COLLATERAL FOR A LOAN. MEMBERSHIP INTERESTS SHOULD BE CONSIDERED ONLY AS A
LONG-TERM INVESTMENT.
ARTICLE 6
ALLOCATIONS OF PROFITS AND LOSSES
     6.1 Allocation of Profits. From and after the date hereof, after giving
effect to the special allocations set forth in Section 1.2 of Appendix 1,
Profits, and to the extent included in the computation of Profits an allocable
portion (pro rata based on the amount of Profits) allocated to each Member of
each item of Company income, gain, loss or deduction, for each Fiscal Year,
shall be allocated to the Members so as to reduce, proportionally, the
difference between their respective Target Capital Accounts and Partially
Adjusted Capital Accounts for such fiscal year. No portion of the Profits for
any Fiscal Year shall be allocated to a Member whose Partially Adjusted Capital
Account is greater than or equal to his Target Capital Account for such fiscal
year.
     6.2 Allocation of Losses. From and after the date hereof, after giving
effect to the special allocations set forth in Section 1.2 of Appendix 1 and
subject to Section 6.3 hereof, Losses and to the extent included in the
computation of Losses an allocable portion (pro rata based on the amount of
Losses) allocated to each Member of each item of Company income, gain, loss or
deduction, for each Fiscal Year, shall be allocated to the Members so as to
reduce, proportionally, the difference between their respective Partially
Adjusted Capital Accounts and Target Capital Accounts for such Fiscal Year. No
portion of the Losses for any Fiscal Year shall be allocated to a Member whose
Target Capital Account is greater than or equal to its Partially Adjusted
Capital Account for such Fiscal Year.
     6.3 Loss Limitation and Reallocation. The Losses allocated pursuant to
Section 6.2 hereof shall not exceed the maximum amount of Losses that can be so
allocated without causing any Member to have an Adjusted Capital Account Deficit
at the end of the Fiscal Year. In the event that some, but not all of the
Members would have an Adjusted Capital Account Deficit as a consequence of an
allocation of Losses pursuant to Section 6.2 hereof, the limitation set forth in
this Section 6.3 shall be applied on a Member-by-Member basis and Losses not
allocable to any Member as a result of such limitation shall be allocated to the
other Members in accordance with the positive balances in such Members’ Capital
Accounts so as to allocate the maximum permissible Losses to each Member under
Regulations Section 1.704-1(b)(2)(ii)(d).
ARTICLE 7
DISTRIBUTIONS
     7.1 Distributions. Except as otherwise provided in Section 12.2 (on
liquidation) hereof, and subject to the remainder of this Article 7 (including
Section 7.2), the Company shall make distributions as determined by the Board,
to each holder of Common Units, pro rata in proportion to such Common Member’s
Common Percentage Interest in effect as of the date of such distribution.
     7.2 Tax Distribution. To the extent cash is available, the Members shall be
entitled to receive cash distributions for each taxable year in amounts
sufficient to enable each Member to discharge any federal, state and local tax
liability for such taxable year or, if applicable, prior years (excluding
penalties and interest) arising as a result of their interest in the Company,
determined by assuming the applicability to each Member of the highest combined
effective marginal federal, state and local income tax rates for any Person
actually obligated to report on any tax returns income derived from the Company;
the Company shall provide quarterly estimates to each Member of such Member’s
tax liability arising as a

10



--------------------------------------------------------------------------------



 



result of its interest in the Company. To the extent distributions otherwise
payable to a Member pursuant to Section 7.1 are insufficient to cover such tax
liabilities, the Company shall make cash distributions (the “Tax Distributions”)
in amounts that, when added to the cash distributions otherwise payable, shall
equal such tax liability. The amount of such tax liability shall be calculated
(i) taking into account the deductibility of state and local income taxes for
United States federal income tax purposes, and (ii) taking into account the
amount of net cumulative tax loss allocated to such Member in prior fiscal years
(but after the date hereof) and not used in prior fiscal years (but after the
date hereof) to reduce taxable income for the purpose of making distributions
under this Section 7.2 (based on the assumption that taxable income or tax loss
from the Company is each Member’s only taxable income or tax loss). Tax
Distributions shall be treated as advances against distributions to the Members
pursuant to Section 7.1. To the extent this Section 7.2 results in distributions
other than in the ratio required by Section 7.1, the first distributions of net
cash, securities or other property that are not made pursuant to Section 7.2
shall be made so as to cause the aggregate distributions pursuant to
Section 7.1, including those made pursuant to Section 7.2, to be, as nearly as
possible, in the ratio required by Section 7.1.
ARTICLE 8
BOOKS, RECORDS, AND ACCOUNTING
     8.1 Books and Records.
     (a) The Company shall maintain or cause to be maintained books of account
that reflect items of income and expenditure relating to the business of the
Company. Such books of account shall be maintained on the method of accounting
selected by the Company and on the basis of the Fiscal Year. Each Member
directly holding Units, upon reasonable advance written notice to the Board, at
such Member’s own expense, shall have the right to inspect, copy, and audit the
Company’s books and records at any time during normal Business Hours provided
that it has a bona fide good faith business reason for doing so. The Members
acknowledge that information directly or indirectly regarding the Company or any
of its direct or indirect subsidiaries constitutes business and commercial
information not in the public domain or generally known in the timeshare
industry including, but not limited to methods, techniques, systems, customer
lists, business opportunities, business plans, tax returns, operating and
financial statements and knowledge of and experience in the timeshare industry
(collectively, “Confidential Information”). Except (x) with respect to its
attorneys, accountants, consultants, other professional advisors and its
Affiliates, and, (A) with respect to the Guggenheim Member, any Guggenheim
Entity that has a need to know such information and is directed by the
disclosing Guggenheim Member to keep such information confidential in accordance
with the terms of this Section 8.1 (it being understood that the disclosing
Guggenheim Member shall remain responsible for the compliance of any such
receiving Guggenheim Entity with the obligations set forth in this Section
8.1(a) with respect to Confidential Information) and (B) with respect to any
Wellington Member, any Wellington Entity that has a need to know such
information and is directed by the disclosing Wellington Member to keep such
information confidential in accordance with the terms of this Section 8.1 (it
being understood that the disclosing Wellington Member shall remain responsible
for the compliance of any such receiving Wellington Entity with the obligations
set forth in this Section 8.1(a) with respect to Confidential Information), or
(y) to the extent disclosure thereof is required by applicable law, regulation
or court order, each Member agrees that it shall not disclose any Confidential
Information to a third party. Each Member agrees that the Confidential
Information will be used solely in connection with its investment in the
Company. Notwithstanding the foregoing, “Confidential Information” does not
include any information, materials, or data that: (i) were rightfully known to a
Member prior to its receipt from the Company, or become rightfully known to such
Member other than as a result of the relationship between the Company and such
Member; (ii) are or

11



--------------------------------------------------------------------------------



 



become generally available to the public other than as a result of such Member’s
unauthorized direct or indirect acts; (iii) were disclosed to such Member by a
third party with the right to disclose such information, materials, or data,
without restriction or subject to restrictions to which such Member has
conformed; or (iv) were independently developed by a Member without use of any
confidential or proprietary information of the Company.
     (b) The Company shall keep at its registered office such records as are
required by the Act.
     8.2 Tax Returns. The Company shall prepare and file, or cause to be
prepared and filed, all income tax and other tax returns of the Company. The
Company shall furnish to each Member a copy of all such returns together with
all schedules thereto and such other information which each Member may request
in connection with such Member’s own tax affairs. A Schedule K-1 shall be
provided by the Company to each Member as soon as possible after the end of the
Company’s tax year, but in no event later than 90 days after the end of such tax
year.
     8.3 Bank Accounts. The Company shall establish and maintain one or more
separate accounts in the name of the Company in one or more federally insured
banking institutions of its choosing into which shall be deposited all funds of
the Company and from which all Company expenditures and other disbursements
shall be made. Funds may be withdrawn from such accounts on the signature of a
duly authorized representative or agent of the Board.
ARTICLE 9
MANAGEMENT
     9.1 General Management.
     (a) The business and affairs of the Company shall be managed under the
direction of a board of managers (the “Board”). The members of the Board shall
be “managers” within the meaning of the Act (it being understood, however, that
no Board member shall have the power or authority to bind the Company except as
provided in this Agreement and the Securityholders Agreement). Subject to
Section 9.2, the Securityholders Agreement and the Board’s right to appoint
officers, Managing Persons and other agents of the Company (including an
operations manager designated under the Management Services Agreement), the
Board shall have full, exclusive and complete discretion to manage and control
the business and affairs of the Company, to make all decisions affecting the
business and affairs of the Company and to take all such actions as it deems
necessary or appropriate to accomplish the purposes of the Company as set forth
herein.
     (b) The Board shall nominate from time to time a Manager Representative.
Such Manager Representative shall be listed as the sole Manager on public
documents, such as the Articles of Organization and Annual List of the Secretary
of State of Nevada, and shall be authorized to sign as the Manager of the
Company in these ministerial instances. The Manager Representative shall have no
other power or authority, except as delegated to him or her by the Board. The
initial Manager Representative shall be Stephen J. Cloobeck.
     (c) Some or all of the day-to-day business and affairs of the Company may
be managed by or under the direction of one or more Entities, who need not be
Members of the Company, as determined by the Board pursuant to a management
services agreement to be executed between the Company and such other Entity in
accordance with the provisions of the Securityholders Agreement.

12



--------------------------------------------------------------------------------



 



     (d) The Board shall direct, manage and control the business of the Company
and, subject to the limitations and qualifications set forth in this Agreement
(including Section 11) and the Securityholders Agreement, shall have full and
complete authority, power and discretion to make any and all decisions and to do
any and all things which the Board shall deem to be reasonably required in light
of the Company’s business and objectives. Without limiting the generality of the
foregoing, the Board shall have power and authority (subject to the restrictions
set forth in the Securityholders Agreement) to:
     (i) acquire property from any Person as the Board may determine;
     (ii) establish policies for investment and invest Company funds (by way of
example but not limitation, in time deposits, short term governmental
obligations, commercial paper or other investments);
     (iii) make distributions of available cash to Members;
     (iv) employ accountants, legal counsel, managers, managing agents or other
experts or consultants to perform services for the Company with compensation
from Company funds;
     (v) enter into any transaction on behalf of the Company involving the
incurrence of any indebtedness or the hypothecation, encumbrance, or granting of
a security interest or lien upon any Company Property;
     (vi) purchase liability and other insurance to protect the Company’s
Property and business;
     (vii) organize Entities to serve as the Company’s subsidiaries and to
determine the form and structure thereof;
     (viii) establish committees; delegate management decisions thereto; appoint
members of the Board thereto and remove members of the Board therefrom;
     (ix) establish offices of President, Vice President, Secretary and
Treasurer; delegate to such offices daily management and operational
responsibilities; appoint Persons to act as members of such office and remove
Persons therefrom; and
     (x) establish reasonable payments or salaries to Persons appointed as
officers.
     9.2 Other Authorized Persons. Unless authorized to do so by this Agreement
or by the Board, no Member, agent, or employee of the Company shall have any
power or authority to bind the Company in any way, to pledge its credit or to
render it liable pecuniarily for any purpose. However, the Board may act (or may
cause the Company to act) by a duly authorized power of attorney.
     9.3 Appointment, Removal and Tenure of Board Members. The total number of
members of the Board shall be a minimum of three (3) and a maximum of seven (7).
The number of members of the Board as of the date hereof shall be five (5), of
which (a) the Common Members shall have the right to appoint three (3) members
of the Board based on the vote of a Majority-in-Interest of the Common Members,
and (b) for so long as the Guggenheim Unit Threshold is met, the Guggenheim
Members shall have the right to appoint two (2) members of the Board. As of the
date hereof, the members of the Board

13



--------------------------------------------------------------------------------



 



are Stephen J. Cloobeck, David F. Palmer and Lowell D. Kraff (as the members
appointed by the Majority-in-Interest of the Common Members), and Zachary Warren
and Scott Minerd (as the members appointed by the Guggenheim Members). Stephen
J. Cloobeck shall be the initial Chairman of the Board. Subject to the foregoing
and the Securityholders Agreement, the number of members of the Board may be
adjusted from time to time based on the vote of a Majority-in-Interest of the
Common Members with such additional Members of the Board being appointed by a
vote of a Majority-in-Interest of the Common Members. Each Board member shall
serve from the date of his or her appointment to the Board until his or her
successor is appointed or until his or her earlier death, resignation or
removal. The Majority-in-Interest of the Common Members and the Guggenheim
Members shall have the right to remove the applicable Board member appointed by
such Member(s) at any time or from time to time, with or without cause or
reason, and to appoint a Board member in his place, and shall have the right to
fill any vacancy created by the resignation or death of the Board member
appointed by it or them. If any member of the Board appointed by the Common
Members is absent from any Board meeting or there exists any vacancy with
respect to any Board membership that the Common Members are entitled to appoint
pursuant to the terms hereof, the other members of the Board appointed by the
Common Members shall nonetheless have, in the aggregate, the number of votes
that could be cast by all members of the Board the Common Members are entitled
to appoint hereunder, without the need for a proxy from the absent Board member
or filling of the vacancy. If either member of the Board appointed by the
Guggenheim Members is absent from any Board meeting or there exists any vacancy
with respect to either of such Board memberships, the vote cast by the member of
the Board appointed by the Guggenheim Members who is present at such meeting
shall count as two votes, without the need for a proxy from the absent Board
member or filling of the vacancy.
     9.4 Board Observation Rights. For so long as the Wellington Unit Threshold
is met, the Wellington Members may designate one observer (the “Wellington
Observer”) to attend in a nonvoting observer capacity all meetings of the Board,
any committee of the Board and any board of directors or board of managers (and
any committees thereof) of any Material Subsidiary, and, in this respect, the
Company shall provide the Wellington Observer copies of all notices, minutes,
consents, and other material that it provides to the members of the Board, any
committee of the Board and any board of directors or board of managers (and any
committees thereof) of any Material Subsidiary at the same time such material is
provided to such members; provided, however, that the Company reserves the right
to exclude the Wellington Observer from access to any material or meeting or
portion thereof if the Company believes upon advice of counsel that such
exclusion is reasonably necessary to preserve the attorney-client privilege. To
the extent the information and other material furnished to the Wellington
Observer pursuant to this Section 9.4 constitutes or contains Confidential
Information, the Wellington Members covenant that they will use due care to
prevent its officers, directors, partners, employees, trustees, counsel,
accountants and other representatives from disclosing such Confidential
Information to Persons other than their respective authorized employees,
counsel, accountants, stockholders, beneficiaries, partners, limited partners
and other authorized representatives and any other person permitted under
Section 8.1(a); provided, however, that the Wellington Members may disclose or
deliver any information should they be advised by counsel that such disclosure
or delivery is required by law, regulation or judicial or administrative order
or should the Company consent in writing to such disclosure or delivery. “Due
care” means the same level of care that a Wellington Member would use to protect
the confidentiality of sensitive or proprietary information regarding its other
investments that are subject to similar confidentiality agreements. Any material
to be provided to the Wellington Observer shall be sent solely to the address
and department listed next to the signatures of the Wellington Purchasers, and
such material shall not be sent to any other Person on behalf of the Wellington
Observer without the prior written consent of a member of such department. If
any of such material contains material, non-public information (under applicable
securities laws) about any other entity with publicly traded securities, the
Company shall identify such information as such.

14



--------------------------------------------------------------------------------



 



     9.5 Meetings of the Board; Action by Written Consent.
     (i) The Board may hold meetings at the Company’s principal place of
business, or at such other place either within or without the State of Nevada if
consented to by all of the Board members. Meetings of the Board may also be held
by means of conference telephone or similar communications equipment by means of
which all members participating in the meeting can hear each other, and
participation in such meeting shall constitute attendance and presence in
person. Regular meetings of the Board may be held without notice at such times
and at such places as shall from time to time be determined by the Board. Any
Board member may call a meeting of the Board on not less than three (3) Business
Days’ notice to each other Board member, either personally, by telephone, by
mail, by facsimile or by any other means of communication reasonably calculated
to give notice. Notice of a meeting need not be given to any Board member if a
written waiver of notice, executed by such Board member before or after the
meeting, is filed with the records of the meeting, or to any Board member who
attends the meeting without protesting prior thereto or at its commencement, the
lack of notice. A notice and waiver of notice need not specify the purposes of
the meeting.
     (ii) Any action permitted or required by the Act, the articles of
organization of the Company or this Agreement to be taken at a meeting of the
Board may be taken without a meeting if a consent in writing, setting forth the
action to be taken, is signed by all of the members of the Board. Such consent
shall have the same force and effect as a vote at a meeting and may be stated as
such in any document or instrument filed with the Secretary of State of Nevada,
and the execution of such consent shall constitute attendance or presence in
person at a meeting of the Board.
     9.6 Quorum and Acts of the Board. At all meetings of the Board a majority
of the total number of Board members shall constitute a quorum for the
transaction of business and, except as otherwise provided in this Agreement and
the Securityholders Agreement, the vote of a majority of the Board members
present at any meeting in person or by proxy at which a quorum is present shall
be the act of the Board. If a quorum shall not be present at any meeting of the
Board, the Board members present thereat may adjourn the meeting from time to
time, without notice other than announcement at the meeting, until a quorum
shall be present. Any instrument or writing executed on behalf of the Company by
any one or more of the members of the Board shall be valid and binding upon the
Company when authorized by such action of the Board.
     9.7 Committees. The Board may designate one or more committees, each
committee to consist of one or more of the members of the Board, or such other
persons as may be designated by the Board. Any such committee, to the extent
provided by the Board, shall have and may exercise all the powers and authority
of the Board in the management of the business, property, and affairs of the
Company. Each committee which may be established by the Board pursuant hereto
may fix its own rules and procedures. For so long as the Guggenheim Unit
Threshold is met, the Guggenheim Members shall be entitled to appoint a person
to each committee of the Board.
     9.8 Subsidiaries. For so long as the Guggenheim Unit Threshold is met, the
Guggenheim Members may elect one member to serve on the board of directors or
board of managers, as the case may be, of each Material Subsidiary and on each
committee of the board of directors or board of managers, as the case may be, of
a Material Subsidiary.
     9.9 No Liability for Certain Acts. A member of the Board of the Company and
each other duly appointed officer of the Company shall perform such person’s
duties, in good faith, in a manner such

15



--------------------------------------------------------------------------------



 



person reasonably believes to be in the best interests of the Company; provided
that nothing contained herein shall prevent a member of the Board from acting in
the interests of the Member or Members having appointed such member to the
Board. Such Board member or officer does not, in any way, guarantee the return
of the Members’ Capital Contributions or a profit for the Members from the
operations of the Company. No such person shall be responsible to any Members
because of a loss of their investment in the Company or a loss in the operations
of the Company, unless the loss shall have been the result of the Board member
or officer not acting in good faith as provided in this Section. A Board member
or officer shall incur no liability to the Company or to any of the Members as a
result of engaging in any other business or venture; provided that the foregoing
shall not relieve any Member of its duties and responsibilities under
Section 10.19 hereof. The foregoing provision shall not preclude liability on
the part of a Board member or officer to a Member pursuant to any other
agreement between such Member and a Board member or officer. Board members shall
be entitled to any other protection afforded to a manager under the Act. A Board
member or officer who so performs such person’s duties shall not have any
liability by reason of being or having been a Board member or officer of the
Company. In performing the duties of a Board member or officer, such person
shall be entitled to rely on information, opinions, reports or statements,
including financial statements and other financial data, in each case prepared
or presented by persons and groups listed below unless such person has knowledge
concerning the matter in question that would cause such reliance to be
unwarranted:
     (a) one or more employees or other agents of the Company whom the Board
member or officer believes in good faith to be reliable and competent in the
matters presented;
     (b) legal counsel, public accountants, or other Persons as to matters that
the Board member or officer believes in good faith to be within such Persons’
professional or expert competence; or
     (c) a committee, upon which such Board member or officer does not serve,
duly designated in accordance with the provisions of this Agreement, as to
matters within its designated authority, which committee the Board member or
officer believes in good faith to merit confidence.
     9.10 Transactions with Affiliates. Except as otherwise expressly provided
in the Securityholders Agreement, the Company and Company Affiliates may enter
into agreements and other transactions with any Member or Affiliates of any
Member without the prior written consent of the Members.
     9.11 Board Members And Officers Have No Exclusive Duty to Company. Board
members or officers shall not be required to manage the Company as such person’s
sole and exclusive activity, and each Board member or officer may have other
business interests and may engage in other activities in addition to those
relating to the Company. Neither the Company nor any Member shall have any
right, by virtue of this Agreement, to share or participate in such other
investments or activities of any Board member or officer.
     9.12 Expenses. The Company shall (or shall cause one of its subsidiaries
to) reimburse the members of the Board and the Wellington Observer for all
reasonable out of pocket expenses incurred by such individual in connection with
their attendance of any meeting of the Board, the board of directors or board of
managers of any Material Subsidiary or any committee thereof.

16



--------------------------------------------------------------------------------



 



     9.13 Indemnity of Board Members and Officers.
     (a) The Company agrees to indemnify, pay, protect and hold harmless each
Board member and officer from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, proceedings, costs,
expenses and disbursements of any kind or nature whatsoever (including, without
limitation, all reasonable costs and expenses of defense, appeal and settlement
of any and all suits, actions or proceedings instituted against the such person
or the Company and all costs of investigation in connection therewith) which may
be imposed on, incurred by, or asserted against such person or the Company in
any way relating to or arising out of, or alleged to relate to or arise out of,
(i) any action or inaction on the part of the Company or on the part of a Board
member or officer, acting in a manner believed in good faith to be in the best
interests of the Company, (ii) in connection with the formation, operation
and/or management of the Company, or the Company’s purchase and operation of
Property, and/or (iii) as a result of the Board member or officer agreeing to
act as a Board member or officer of the Company or any subsidiary. If any
action, suit or proceeding shall be pending or threatened against the Company or
a Board member or officer relating to or arising out of, or alleged to relate to
or arise out of, any such action or nonaction, a Board member or officer shall
have the right to employ, at the expense of the Company, separate counsel of
such person’s choice in such action, suit or proceeding and the Company shall
advance the reasonable out-of-pocket expenses in connection therewith. The
satisfaction of the obligations of the Company under this Section shall be from
and limited to the assets of the Company, and no Member shall have any personal
liability on account thereof. The foregoing rights of indemnification are in
addition to and shall not be a limitation of any rights of indemnification as
provided in Sections 86.411 through 86.451 of the Act, as such may be amended
from time to time.
     (b) This Section shall not limit the Company’s power to pay or reimburse
expenses incurred by a Board member or officer in connection with such person’s
appearance as a witness in a proceeding at a time when the Board member or
officer has not been made a named defendant or respondent in the proceeding.
     (c) The Company may indemnify and advance expenses to an employee or agent
of the Company who is not a Board member or officer to the same or to a greater
extent as the Company may indemnify and advance expenses to a Board member or
officer.
     (d) The Company shall use its best efforts to purchase and maintain
insurance on behalf of any Person who is or was a Board member or officer,
Member, employee, fiduciary, or agent of the Company or who, while a Board
member or officer, Member, employee, fiduciary, or agent of the Company, is or
was serving at the request of the Company as a manager, member, director,
officer, partner, trustee, employee, fiduciary, or agent of any other foreign or
domestic limited liability company or any corporation, partnership, joint
venture, trust, other enterprise, or employee benefit plan against any liability
asserted against or incurred by such Person in any such capacity or arising out
of such Person’s status as such, whether or not the Company would have the power
to indemnify such Person against such liability under the provisions of this
Section. Any such insurance may be procured from any insurance company
designated by the Board, whether such insurance company is formed under the laws
of this state or any other jurisdiction of the United States or elsewhere.
     9.14 Subrogation.
     (a) In the event that any member of the Board appointed by the Guggenheim
Members is entitled to indemnification under Section 9.13 for which such Person
is also entitled

17



--------------------------------------------------------------------------------



 



to indemnification from a Guggenheim Member or their Affiliates (the “Guggenheim
Secondary Indemnitor”), the Company hereby agrees that its duties to indemnify
such Person, whether pursuant to this Agreement or otherwise, shall be primary
to those of the Guggenheim Secondary Indemnitor, and to the extent the
Guggenheim Secondary Indemnitor actually indemnifies any such Person, such
Guggenheim Secondary Indemnitor shall be subrogated to the rights of such Person
against the Company for indemnification hereunder. The Company hereby
acknowledges the subrogation rights of each Guggenheim Secondary Indemnitor
under such circumstances and agrees to execute and deliver such further
documents and/or instruments as the Guggenheim Secondary Indemnitor may
reasonably request in order to evidence any such subrogation rights, whether
before or after the Guggenheim Secondary Indemnitor makes any such
indemnification payment. The Company shall pay any amounts due under this
Section 9.14(a), in cash, promptly, and in any event within ten (10) days, upon
written demand from the Guggenheim Secondary Indemnitor. The Company hereby
waives any right against the Guggenheim Secondary Indemnitor to indemnification,
subrogation or contribution. Furthermore, the Company expressly agrees that each
Guggenheim Secondary Indemnitor is an intended third party beneficiary as to the
indemnification provisions of this Agreement and shall be entitled to bring suit
against the Company to enforce said provisions.
     (b) In the event that any member of the Board appointed by the Silver Rock
Common Members is entitled to indemnification under Section 9.13 for which such
Person is also entitled to indemnification from a Silver Rock Member or their
Affiliates (the “Silver Rock Secondary Indemnitor”), the Company hereby agrees
that its duties to indemnify such Person, whether pursuant to this Agreement or
otherwise, shall be primary to those of the Silver Rock Secondary Indemnitor,
and to the extent the Silver Rock Secondary Indemnitor actually indemnifies any
such Person, such Silver Rock Secondary Indemnitor shall be subrogated to the
rights of such Person against the Company for indemnification hereunder. The
Company hereby acknowledges the subrogation rights of each Silver Rock Secondary
Indemnitor under such circumstances and agrees to execute and deliver such
further documents and/or instruments as the Silver Rock Secondary Indemnitor may
reasonably request in order to evidence any such subrogation rights, whether
before or after the Silver Rock Secondary Indemnitor makes any such
indemnification payment. The Company shall pay any amounts due under this
Section 9.14(b), in cash, promptly, and in any event within ten (10) days, upon
written demand from the Silver Rock Secondary Indemnitor. The Company hereby
waives any right against the Silver Rock Secondary Indemnitor to
indemnification, subrogation or contribution. Furthermore, the Company expressly
agrees that each Silver Rock Secondary Indemnitor is an intended third party
beneficiary as to the indemnification provisions of this Agreement and shall be
entitled to bring suit against the Company to enforce said provisions.
     (c) In the event that any member of the Board appointed by any of the
Wellington Members is entitled to indemnification under Section 9.13 for which
such Person is also entitled to indemnification from a Wellington Member or
their Affiliates (the “Wellington Secondary Indemnitor”), the Company hereby
agrees that its duties to indemnify such Person, whether pursuant to this
Agreement or otherwise, shall be primary to those of the Wellington Secondary
Indemnitor, and to the extent the Wellington Secondary Indemnitor actually
indemnifies any such Person, such Wellington Secondary Indemnitor shall be
subrogated to the rights of such Person against the Company for indemnification
hereunder. The Company hereby acknowledges the subrogation rights of each
Wellington Secondary Indemnitor under such circumstances and agrees to execute
and deliver such further documents and/or instruments as the Wellington
Secondary Indemnitor may reasonably request in order to evidence any such
subrogation rights, whether before or after the Wellington Secondary Indemnitor
makes any such indemnification payment. The Company shall pay any amounts due
under this Section 9.14(c), in cash, promptly,

18



--------------------------------------------------------------------------------



 



and in any event within ten (10) days, upon written demand from the Wellington
Secondary Indemnitor. The Company hereby waives any right against the Wellington
Secondary Indemnitor to indemnification, subrogation or contribution.
Furthermore, the Company expressly agrees that each Wellington Secondary
Indemnitor is an intended third party beneficiary as to the indemnification
provisions of this Agreement and shall be entitled to bring suit against the
Company to enforce said provisions.
     9.15 Indemnity of Investors.
     (a) Without limitation of any other provision of this Agreement or any
agreement executed in connection herewith, the Company agrees to defend,
indemnify and hold each Investor, its respective Affiliates and direct and
indirect partners (including partners of partners and stockholders and members
of partners), members, stockholders, directors, officers, employees and agents
and each person who controls any of them within the meaning of Section 15 of the
Securities Act, or Section 20 of the Exchange Act (collectively, the “Investor
Indemnified Parties” and, individually, an “Investor Indemnified Party”)
harmless from and against any and all damages, liabilities, losses, taxes,
fines, penalties, reasonable costs and expenses (including, without limitation,
reasonable fees of a single counsel representing the Investor Indemnified
Parties), as the same are incurred, of any kind or nature whatsoever (whether or
not arising out of third party claims and including all amounts paid in
investigation, defense or settlement of the foregoing) which may be sustained or
suffered by any such Investor Indemnified Party (“Investor Losses”), based upon,
arising out of, or by reason of (i) any breach of any covenant or agreement made
by the Company in the Transaction Agreements, or (ii) any third party or
governmental claims relating in any way to such Investor Indemnified Party’s
status as a member, controlling person, manager, or member of the Board of the
Company (including, without limitation, any and all Losses under the Securities
Act, the Exchange Act or other federal or state statutory law or regulation, at
common law or otherwise, which relate directly or indirectly to the
registration, purchase, sale or ownership of any securities of the Company or to
any fiduciary obligation owed with respect thereto), including, without
limitation, in connection with any third party or governmental action or claim
relating to (A) any action taken or omitted to be taken or alleged to have been
taken or omitted to have been taken by any Investor Indemnified Party as
security holder, director, agent, representative or controlling person of the
Company or otherwise, alleging so called control person liability or securities
law liability or (B) any transaction pursuant to which such Investor became a
Member; provided, however, that the Company will not be liable to the extent
that such Losses arise from and are based on conduct by an Investor Indemnified
Party which constitutes fraud or willful misconduct.
     (b) If the indemnification provided for in Section 9.15(a) above for any
reason is held by a court of competent jurisdiction to be unavailable to an
Investor Indemnified Party in respect of any Investor Losses referred to
therein, then the Company, in lieu of indemnifying such Investor Indemnified
Party thereunder, shall contribute to the amount paid or payable by such
Investor Indemnified Party as a result of such Investor Losses (i) in such
proportion as is appropriate to reflect the relative fault of the Company and
the Investor Indemnified Party, or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative fault referred to in clause
(i) above but also the relative benefits received by the Company and the
Investor Indemnified Party in connection with the action or inaction which
resulted in such Investor Losses, as well as any other relevant equitable
considerations. The relative fault of the Company and the Investor Indemnified
Party shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
and the Investor Indemnified Party and the

19



--------------------------------------------------------------------------------



 



parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.
     (c) Each of the Company and the Investors agrees that it would not be just
and equitable if contribution pursuant to Section 9.15(b) were determined by pro
rata or per capita allocation or by any other method of allocation which does
not take account of the equitable considerations referred to in the immediately
preceding paragraph.
ARTICLE 10
RIGHTS AND OBLIGATIONS OF MEMBERS
     10.1 Limitation of Liability. Each Member’s liability shall be limited as
set forth herein, in the Act and other applicable law. A Member will not
personally be liable for any debts or losses of the Company, except as provided
in the Act. Without limiting the foregoing, no Member shall be required to
guaranty any obligation of the Company.
     10.2 Member Indemnity. The Company agrees to indemnify, pay, protect and
hold harmless any Member (on demand and to the satisfaction of the Member) from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, proceedings, costs, expenses and disbursements of any
kind or nature whatsoever in any way relating to any agreement, liability,
commitment, expense or obligation of the Company which may be imposed on,
incurred by, or asserted against the Member solely as a result of such Member
being a Member or becoming a Member (including, without limitation, all
reasonable costs and expenses of defense, appeal and settlement of any and all
suits, actions or proceedings instituted against the Member and all costs of
investigation in connection therewith). The satisfaction of the obligations of
the Company under this Section shall be from and limited to the assets of the
Company, and no Member shall have any personal liability on account thereof. The
foregoing rights of indemnification are in addition to and shall not be a
limitation of any rights that may be provided in the Act.
     10.3 List of Members. Upon written request of any Member directly holding
Units, the Company shall provide a list showing the names, addresses and Units
of the Members in the Company subject to the provisions regarding Confidential
Information.
     10.4 Voting. Members shall be entitled to vote only on matters reserved for
their approval or consent in the manner expressly specified herein.
     10.5 Additional Members. Except with respect to employees holding Units
pursuant to an employee option or incentive plan or as otherwise expressly
provided herein (including, without limitation, any transfers permitted under
Section 11), no Person shall be admitted to the Company as an additional Member
without the consent of a Majority-in-Interest of the Common Members.
     10.6 Meetings. Unless otherwise prescribed by the Act, meetings of the
Members may be called, for any purpose or purposes, by the Board (or a Managing
Person duly authorized by the Board) or by all of the Members.
     10.7 Place of Meetings. Meetings shall take place at the Company’s
principal place of business, or at such other place if consented to by all the
Members.
     10.8 Notice of Meetings. Except as provided in this Agreement, written
notice stating the date, time, and place of the meeting, and the purpose or
purposes for which the meeting is called, shall be delivered not less than five
(5) Business Days nor more than fifty (50) calendar days before the date of the

20



--------------------------------------------------------------------------------



 



meeting, either personally or by mail, facsimile, or overnight or next-day
delivery services by or at the direction of the Board, or the Member or Members
calling the meeting, to each Member entitled to vote at such meeting. If mailed,
such notice shall be deemed to be delivered three (3) Business Days after
deposit in the United States mail, postage prepaid, addressed to the Member at
his or her address as it appears on the books of the Company. If transmitted by
way of facsimile, such notice shall be deemed to be delivered on the date of
such facsimile transmission to the fax number, if any, for the respective Member
which has been supplied by such Member to the Board and identified as such
Member’s facsimile number. If transmitted by overnight or next-day delivery,
such notice shall be deemed to be delivered on the next Business Day after
deposit with the delivery service addressed to the Member at his or her address
as it appears on the books of the Company. When a meeting is adjourned to
another time or place, notice need not be given of the adjourned meeting if the
time and place thereof are announced at the meeting at which the adjournment is
taken, unless the adjournment is for more than thirty (30) calendar days. At the
adjourned meeting the Company may transact any business which might have been
transacted at the original meeting.
     10.9 Meeting of All Members. If all of the Members shall meet at any time
and place, including by conference telephone call, either within or outside of
the State of Nevada, and consent to the holding of a meeting at such time and
place, such meeting shall be valid without call or notice.
     10.10 Record Date. For the purpose of determining Members entitled to
notice of or to vote at any meeting of Members or any adjournment thereof, the
date on which notice of the meeting is mailed shall be the record date for such
determination of Members. When a determination of Members entitled to vote at
any meeting of Members has been made as provided in this Section, such
determination shall apply to any adjournment thereof, unless notice of the
adjourned meeting is required to be given pursuant to Section 10.8 hereof.
     10.11 Quorum. Members holding a majority of the Units, represented in
person or by proxy, shall constitute a quorum at any meeting of Members.
Business may be conducted once a quorum is present.
     10.12 Voting Rights of Members. Except as otherwise provided herein, the
holders of the Common Units shall vote as a single class. Each Member shall be
entitled to vote based on Units held. If all or a portion of a Membership
Interest which includes Units is transferred to an assignee who does not become
a Member, the Member from whom the Membership Interest is transferred shall no
longer be entitled to vote the Units transferred nor shall the Units transferred
be considered outstanding for any purpose pertaining to meetings or voting. No
withdrawn Member shall be entitled to vote nor shall such Member’s Units be
considered outstanding for any purpose pertaining to meetings or voting.
     10.13 Manner of Acting. Except as otherwise expressly provided in the Act,
the Company’s articles of organization, this Agreement or the Securityholders
Agreement, the affirmative vote of the Members holding a majority of the Units
shall be the act of the Members.
     10.14 Proxies. At all meetings of Members, a Member holding Units may vote
in person or by proxy executed in writing by the Member or by a duly authorized
attorney-in-fact. Except for the proxy which may be granted pursuant to
Section 10.23, no proxy shall be valid after 11 months from the date of its
execution, unless otherwise provided in the proxy.
     10.15 Action by Members without a Meeting. Any action required or permitted
to be taken by vote or at a meeting of Members may be taken without a meeting if
the action is evidenced by one or more written consents describing the action
taken, circulated to all the Members, signed by that percentage or number of the
Members holding Units required to take or approve the action. Any such

21



--------------------------------------------------------------------------------



 



written consents shall be delivered to the Secretary of the Company (or other
Managing Person duly authorized by the Board) of the Company for inclusion in
the minutes or for filing with the Company records. Action taken by written
consent under this Section shall be effective on the date the required
percentage or number of the Members holding Units have signed and delivered the
consent to the Secretary of the Company (or other Managing Person duly
authorized by the Board), unless the consent specifies a different effective
date. The record date for determining Members entitled to take action without a
meeting shall be the date the written consent is circulated to the Members.
Prompt notice of the taking of action by written consent shall be given to those
Members who have not consented in writing.
     10.16 Telephonic Communication. Members may participate in and hold a
meeting by means of conference telephone or similar communications equipment by
means of which all persons participating in the meeting can hear each other, and
participation in such meeting shall constitute attendance and presence in
person, except where the Member participates in the meeting for the express
purpose of objecting to the transaction of any business on the ground the
meeting is not lawfully called or convened.
     10.17 Waiver of Notice. When any notice is required to be given to any
Member, a waiver thereof in writing signed by the Person entitled to such
notice, whether before, at, or after the time stated therein, shall be
equivalent to the giving of such notice.
     10.18 Mandatory Mediation. The parties hereto shall, and shall cause their
respective Affiliates to, resolve any dispute, controversy or claim arising out
of or in connection with this Agreement and any transactions contemplated hereby
(a “Dispute”) in accordance with the following procedures: within 30 Business
Days after any party has served written notice on the other party, such Dispute
shall be submitted to the Las Vegas, Nevada office of JAMS for mediation. The
mediation shall take place in Nevada. Notwithstanding anything contained in this
Agreement to the contrary, in no event will any party be obligated to
participate in any mediation for more than 30 Business Days.
     10.19 Competition by Members. The Members and Member’s Affiliates shall
not, so long as they are Members or Affiliates of Members, either directly or
indirectly, personally or through the use of agents, engage in or invest in any
activity or business which is in competition with the Principal Line of Business
conducted by the Company or any of its subsidiaries anywhere in the world;
provided that the foregoing shall not prohibit a purely passive, minority
investment in any Entity. Should any Member violate this covenant, and fail to
cure such violation after 45 days’ written notice, in addition to all other
rights and remedies, such Member’s Units shall revert to treasury without
consideration and will be of no further force or effect. While the provisions
contained in this Agreement are considered by the parties to be reasonable in
all circumstances, it is recognized that provisions of this Section 10.19,
including without limitation, remedies and geographic scope, may fail for
technical reasons and, accordingly, it is hereby agreed and declared that if any
one or more of such provisions shall, either by itself or themselves or taken
with others, be adjudged to be invalid as exceeding what is reasonable in all
circumstances for the protection of the interests of the Company or the Members,
but would be valid if any particular restriction or provisions were deleted or
restricted or limited in a particular manner or if the period or area thereof
were reduced or curtailed, then the said provisions shall apply with such
deletion, restriction, limitation, reduction, curtailment, or modification as
may be necessary to make them valid and effective. Notwithstanding anything to
the contrary contained herein, the terms of this Section 10.19 shall not apply
to any activity or business commenced by a Member or any Affiliate of a Member
prior to the date hereof and which is set forth on Schedule 10.19 attached
hereto. Each Member represents and warrants to the Company and to each other
that as of the date hereof neither it, nor, in the case of CDP or 1818 Partners,
their respective Affiliates, either directly or indirectly, personally or
through the use of agents, engages in or invests in any activity or business
which is in competition with the Principal Line of Business anywhere in the
world, except as set forth on Schedule 10.19 and except for (i) purely passive,
minority

22



--------------------------------------------------------------------------------



 



investments in any Entity, and (ii) any investment by CDP, 1818 Partners or any
of their respective Affiliates in any Entity, or the engagement or performance
of services by CDP, 1818 Partners or any of their respective Affiliates on
behalf of any Entity, for which the Company or DRC performs one or more
management services pursuant to customary management services agreements.
Notwithstanding the foregoing, this Section 10.19 shall not apply to or restrict
any Guggenheim Entity, any Silver Rock Member (including its Affiliates) or any
Wellington Entity.
     10.20 Solicitation by Members. No Member nor any Member’s Affiliates shall,
so long as such Person is a Member or an Affiliate of a Member and for a period
of 12 months thereafter, directly or indirectly through another Person or
entity, (i) induce or attempt to induce any employee of managerial level of the
Company or any Subsidiary to leave the employ of the Company or such Subsidiary,
or in any way knowingly interfere with the relationship between the Company or
any Subsidiary and such employee, (ii) actively solicit for hire (except through
a general solicitation not targeted to employees of the Company or any
Subsidiary) any employee of managerial level of the Company or any Subsidiary or
(iii) knowingly induce or attempt to induce any customer or potential customer,
supplier, licensee, licensor, franchisee or other business relation of the
Company or any Subsidiary to cease doing business with the Company or such
Subsidiary, or in any way knowingly interfere with the relationship between any
such customer, supplier, licensee or business relation and the Company or any
Subsidiary; provided, that this Section 10.20 shall not apply to or restrict any
Guggenheim Entity, any Silver Rock Member (including its Affiliates) or any
Wellington Entity.
     10.21 Submission of Opportunities. Each Member agrees to submit (and to
cause its Affiliates to submit) to the Board all business, commercial and
investment opportunities presented to any Member or its Affiliates which relate
to the Principal Line of Business and, unless approved by the Board in writing,
such Member shall not (and shall cause its Affiliates to not) pursue, directly
or indirectly, any such opportunities on such Member’s or its Affiliate’s own
behalf. Nothing in this Section 10.21 shall be deemed to create any affirmative
duty to seek out such opportunities nor to obligate any Person to violate any
law, breach any contractual commitment or commit any tort. Notwithstanding the
foregoing, this Section 10.21 shall not apply to or restrict any Guggenheim
Entity, any Silver Rock Member (including its Affiliates) or any Wellington
Entity. The Company and each other Member acknowledges that the Guggenheim
Entities and the Wellington Entities are, or may be, in the business of
providing financial services and therefore review the business plans and related
proprietary information of many enterprises, including enterprises which may
have products or services which compete directly or indirectly with those of the
Company and/or its Subsidiaries and nothing in this Agreement shall preclude or
in any way restrict any Guggenheim Entity or any Wellington Entity from
investing or participating in any particular enterprise whether or not such
enterprise has products or services which compete with those of the Company
and/or its Subsidiaries.
     10.22 Intellectual Property, Inventions and Patents. For so long as CDP or
1818 Partners is a Member, each of CDP and 1818 Partners acknowledges that all
discoveries, concepts, ideas, inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports, patent
applications, copyrightable work and mask work (whether or not including any
Confidential Information) and all registrations or applications related thereto,
all other proprietary information and all similar or related information
(whether or not patentable) which relate to the Principal Line of Business which
are conceived, developed or made by such Member or its Affiliates (whether alone
or jointly with others) (“Work Product”), belong to the Company; provided,
however, that it is acknowledged and agreed that such Member shall have the
right to publicize its participation in the creation of such Work Product. CDP
or 1818 Partners, as applicable, shall promptly disclose such Work Product to
the Board and, at the Company’s expense, perform all actions reasonably
requested by the Board to establish and confirm such ownership (including,
without limitation, assignments, consents, powers of attorney and other
instrument).

23



--------------------------------------------------------------------------------



 



     10.23 Agreement to Vote Units; Proxy.
     (a) In the event of the death or Permanent Disability of Stephen J.
Cloobeck, so long as David F. Palmer is serving as an officer of the Company at
such time, David F. Palmer shall be solely authorized, to the fullest extent
permitted by law, (i) to vote all Common Units held by the CDP Members, (ii) to
execute all written consents, call special meetings and waive notice of all
meetings on behalf of the CDP Members and (iii) to take such other actions
incident to any of the foregoing. Such authorization shall be irrevocable to the
fullest extent permitted by law, with respect to each and every meeting of
Members of the Company or action or approval by written resolution or consent of
Members of the Company covering the total number of Common Units in respect of
which any CDP Member is entitled to vote at any such meeting or in connection
with any such written consent. Upon the execution of this Agreement, each of CDP
and 1818 Partners hereby (i) revokes any and all prior proxies or other voting
authorizations (other than as provided herein) given with respect to the Common
Units held by each of CDP and 1818 Partners, and (ii) agrees that it shall not
grant any subsequent proxies, or enter into any agreement or understanding with
any Person to vote or give or execute instructions regarding voting with respect
to the Common Units held by the CDP Members.
     (b) In no event will David F. Palmer be liable to any Member of the Company
or to any other Person for any action which David F. Palmer takes or refrains
from taking in connection with the authorization granted in Section 10.23(a), in
each case so long as David F. Palmer has acted in good faith without gross
negligence or willful misconduct. The foregoing shall not create or imply the
existence of any duty, fiduciary or otherwise, of David F. Palmer to any Member
of the Company beyond that which may otherwise exist in the absence of this
Agreement.
     (c) Each CDP Member hereby acknowledges and agrees that the Company’s
delivery to David F. Palmer of any notices or other documents that the Company
is delivering to its Members in connection with a meeting, a vote, or a written
consent (including, but not limited to, notices of meetings and written
consents), shall be deemed to satisfy any delivery requirements that the Company
may have to such CDP Member.
     (d) Promptly following any action by David F. Palmer pursuant to the
authorization granted in Section 10.23(a), David F. Palmer shall deliver notice
thereof to each CDP Member on whose behalf David F. Palmer has so acted.
     (e) If any court of competent jurisdiction shall at any time deem the proxy
granted herein to be invalid because it does not contain a specified duration,
the duration shall be deemed to be the lengthiest duration permissible by law
under the circumstances. The court shall reduce the temporal scope of this proxy
permissible duration.
     10.24 Agreement not to Seek a Sale of the Company. In the event of the
death or Permanent Disability of Stephen J. Cloobeck, so long as the Company is
in compliance with the obligations set forth in the Management Services
Agreement, each CDP Member hereby agrees that it shall not, in its position as a
Member of the Company, cause or attempt to cause a sale or liquidation of the
Company or any of its direct or indirect Subsidiaries.

24



--------------------------------------------------------------------------------



 



ARTICLE 11
TRANSFERS AND REDEMPTIONS OF MEMBERSHIP INTERESTS
     11.1 Transfers among Members. Except as otherwise expressly provided herein
and in the Securityholders Agreement, the Members may freely transfer or assign
all or any portion of their Membership Interest to other Members.
     11.2 Transfers by Members. Except as otherwise expressly provided herein
and in the Securityholders Agreement, the Members shall be entitled to freely
transfer or assign all or any portion of their Units at any time and such
transferee or assignee shall become a Substitute Member as to the Membership
Interest so transferred or assigned.
     11.3 Substitute Member. With respect to all or any portion of a Membership
Interest that is transferred or assigned as permitted in this Article 11, the
Substitute Member has the rights and powers and is subject to the restrictions
and liabilities that are associated with such Membership Interest which accrued
prior to the date of substitution, except that the substitution of the assignee
does not release the assignor from existing liability to the Company. In any
event, no transfer or assignment of all or any portion of a Membership Interest
in the Company (including the transfer or assignment of any right to receive or
share in profits, losses, or distributions) shall be effective unless and until
written notice (including the name and address of the proposed transferee or
assignee, the interest to be transferred or assigned, and the date of such
transfer or assignment) has been provided to the Company and the nontransferring
or nonassigning Member(s). Every Person before becoming a Substitute Member must
assume this Agreement, as amended from time to time, in writing.
     11.4 Definition of Transfer. For purposes of this Agreement the prohibition
on transfers, assignments and other conveyances shall be deemed to prohibit any
such action, whether directly or indirectly, such as (by way of example only) a
transfer of stock in a corporate member.
ARTICLE 12
DISSOLUTION AND TERMINATION
     12.1 Dissolution.
     (a) The Company shall be dissolved upon the occurrence of any of the
following events (a “Dissolution Event”):
     (i) if the Company voluntarily enters bankruptcy chapter VII or another
insolvency proceeding that contemplates its final liquidation, or does so
involuntarily and such proceeding is not vacated or dismissed within 120 days
after commencement thereof; or
     (ii) by the unanimous vote or written consent of the Members.
The death, withdrawal, resignation or termination of any Member for any reason
shall not constitute a Dissolution Event.
     (b) As soon as possible following the occurrence of any Dissolution Event,
the appropriate duly authorized representative of the Company shall make all
filings and do all acts necessary to dissolve the Company.

25



--------------------------------------------------------------------------------



 



     12.2 Distribution of Assets Upon Dissolution. In settling accounts after
dissolution, the assets of the Company shall be distributed in the following
order:
     (a) First, to pay those liabilities to creditors, in the order of priority
as provided by law; and
     (b) The balance, if any, to the Members in accordance with Section 7.1.
     12.3 Winding Up. Except as provided by law, upon dissolution, each Member
shall look solely to the assets of the Company for the return of its Capital
Contribution. If the Property remaining after the payment or discharge of the
debts and liabilities of the Company is insufficient to return the Capital
Contribution of each Member, such Member shall have no recourse against any
other Member. The winding up of the affairs of the Company and the distribution
of its assets shall be conducted exclusively by the Board (or other Managing
Person duly authorized by the Board), who is hereby authorized to take all
actions necessary to accomplish such distribution, including without limitation,
selling any Company assets the Board deems necessary or appropriate to sell. In
the discretion of the Board, a pro rata portion of the amounts that otherwise
would be distributed to the Members under this Article may be withheld to
provide a reasonable reserve for unknown or contingent liabilities of the
Company.
     12.4 Notice of Dissolution. Within 90 days of the happening of a
Dissolution Event, the Board (or other Managing Person duly authorized by the
Board) shall give written notice thereof to each of the Members, to the banks
and other financial institutions with which the Company normally does business,
and to all other parties with whom the Company regularly conducts business, and
shall publish notice of dissolution in a newspaper of general circulation in
each place in which the Company generally conducts business.
ARTICLE 13
CHANGE IN BUSINESS FORM
     13.1 With or without a vote or consent of the Majority-in-Interest of the
Common Members, the Board may upon any initial Public Offering, and the Board
shall upon a Qualified Public Offering, elect to cause the Company to reorganize
as a corporation (the “Successor”) in accordance with this Article 13 in
anticipation of registration of the common stock of such Successor. The method
of effecting such reorganization, whether by merger with and into a corporate
subsidiary of the Company or otherwise, shall (subject to the remaining
provisions of this Article 13) be determined by the Board in its discretion;
provided that (i) the Company shall to the extent feasible under the
circumstances effect any such reorganization in a manner which avoids creation
of a taxable income for the Company or any Member and (ii) the Company shall not
effect any such reorganization in a way that would adversely affect a Member in
a manner disproportionate to any adverse effect such reorganization would have
on other Members (not including any disproportionate adverse effect on the
particular tax status or attributes of a Member), without the written consent of
such Member.
     13.2 Each of the Members hereby agrees to take such actions as are
reasonably required to effect such reorganization as shall be determined by the
Board and irrevocably authorizes and appoints each of the Managers who are in
office at such time as such Member’s representative and true and lawful
attorney-in-fact and agent to act in such Member’s name, place and stead as
contemplated in this Article 13 and to execute in the name and on behalf of such
Member any agreement, certificate, instrument or document to be delivered by the
Members in connection with any such reorganization as determined by the Board
(but with such power of attorney to be exercised only in the event of the
failure of such Member to comply with this Article 13). In connection with any
such reorganization, each of the

26



--------------------------------------------------------------------------------



 



transactions described in clauses (a) through (d) below shall be consummated as
provided below and deemed to have occurred simultaneously:
     (a) The Successor shall be organized as a Delaware corporation, with
customary charter and by-laws, each reasonably acceptable to the Board;
     (b) Each Common Unit shall (effective upon and subject to the consummation
of such initial Public Offering) convert into shares of common stock of the
Successor (the “Successor Stock”), and the shares of Successor Stock shall be
allocated among the holders in exchange for their respective Common Units such
that each holder shall receive a number of shares of Successor Stock equal to
the quotient of (i) the amount such holder would have received in respect of
such holder’s Common Units in a liquidation or dissolution at the time of the
initial Public Offering, divided by (ii) the price per share at which the common
stock is being offered to the public in the initial Public Offering, in each
case net of underwriting discounts and commissions;
     (c) The Successor shall expressly acknowledge and assume the obligations
and liabilities of the Company, including its remaining obligations under this
Agreement and the other Transaction Agreements and as otherwise described in
clause (ii) above, with such conforming changes as may be necessary or
appropriate to reflect the corporate status of the Successor, and in connection
with such transactions and those described above the Members shall take such
action as may be necessary to consolidate the Company as part of the Successor
to the extent such consolidation does not occur by operation of law; and
     (d) The Successor (and the Company) shall use commercially reasonable
efforts to make all filings, obtain all approvals and consents and take such
other actions as may be necessary, desirable or appropriate to effectuate the
reorganization contemplated by this Section 13.2.
     13.3 Without limiting the generality of the foregoing or any other
provision of this Agreement, it is understood and agreed that the following
structures for any such reorganization and subsequent initial Public Offering
shall be utilized by the Company and approved by the Board:
     (a) The organizational documents of the Successor and/or a stockholders’ or
other agreement, as appropriate, shall provide that the rights and obligations
of the Members hereunder and under the Transaction Agreements (to the extent
such rights and obligations survive consummation of an initial Public Offering)
shall continue to apply in accordance with the terms thereof unless the parties
thereto otherwise agree in writing pursuant to the terms thereof.
     (b) In the event of an initial Public Offering, the Company shall, and each
Member shall use commercially reasonable efforts to, take all necessary or
desirable actions requested by the Board in connection with the consummation of
such initial Public Offering, including consenting to, voting for and waiving
any dissenters rights, appraisal rights or similar rights with respect to a
reorganization of the Company pursuant to the terms of this Article 13 and
compliance with the requirements of all laws and regulatory bodies which are
applicable or which have jurisdiction over such initial Public Offering. The
Company shall pay all filing fees necessary to obtain all authorizations and
approvals required by the Hart-Scott-Rodino Antitrust Improvements Act of 1976
as amended and the rules and regulations promulgated thereunder that are
required for the consummation of the reorganization contemplated in this
Article 13.

27



--------------------------------------------------------------------------------



 



     13.4 Nothing in this Agreement shall be construed to require a Member to
disclose to any third party or governmental entity the identities of partners,
shareholders or members of such Member or any of its Affiliates or investment
advisers, or other confidential proprietary information of a Member or any of
its Affiliates or investment advisers.
ARTICLE 14
MISCELLANEOUS PROVISIONS
     14.1 Notices. Except as otherwise expressly provided herein, any notice or
communication required or permitted to be given by any provision of this
Agreement, including, but not limited to, any consents and, with respect to the
Wellington Members, any material to be provided to the Wellington Observer,
shall be in writing and shall be deemed to have been given and received by the
Person to whom directed (a) when delivered personally to such Person or to an
officer or partner of the Member to which directed, (b) when transmitted by
facsimile or e-mail transmission, with evidence of a confirmed transmission, to
the facsimile number or e-mail address of such Person who has notified the
Company and every other Member of its facsimile number and e-mail address and
received during Business Hours on a Business Day at the destination of such
facsimile or e-mail transmission, (c) three Business Days after being posted in
the United States mails if sent by registered, express or certified mail, return
receipt requested, postage and charges prepaid, or (d) one Business Day after
deposited with overnight courier, return receipt requested, delivery charges
prepaid, in either case addressed to the Person to which directed at the
address, if any, shown on the page containing their signatures, or such other
address of which such Person has notified the Company and every other Member. If
no address appears on the page containing a Member’s signature and if the
Company and the Members have not been notified of any other address at which
such Person shall receive notifications, then a notice delivered to the Board
(or other person duly authorized by the Board), who shall reasonably attempt to
forward the notice to such Person, shall constitute sufficient notice to such
Person. Notwithstanding anything herein to the contrary, any notice,
communication, consent or other material to be provided to the Wellington
Members or the Wellington Observer shall be sent solely to the address and
department listed next to the signatures of the Wellington Purchasers, and such
notices, communications, consents, and materials shall not be sent to any other
Person on behalf of the Wellington Members or the Wellington Observer without
the prior written consent of a member of such department.
     14.2 Application of Nevada Law; Waiver of Right to Trial by Jury;
Jurisdiction and Venue.
     (a) This Agreement, and the application and interpretation hereof, shall be
governed exclusively by its terms and by the laws of the State of Nevada, and
specifically the Act.
     (b) EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR CLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREBY OR THE ACTIONS OF SUCH PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE AND ENFORCEMENT HEREOF.
     (c) The parties hereto hereby irrevocably submit to the jurisdiction of the
State of Nevada or federal court in or for Clark County, Nevada, in any action
or proceeding arising out of or relating to this Agreement and the parties
hereto hereby irrevocably agree that all claims in respect of such action or
proceeding may be heard and determined in such State of Nevada court or such
federal court. The parties hereto hereby irrevocably waive, to the fullest
extent they may effectively do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding.

28



--------------------------------------------------------------------------------



 



     14.3 Waiver of Action for Partition. Each Member irrevocably waives during
the term of the Company any right that such Member may have to maintain any
action for partition with respect to the Property of the Company.
     14.4 Amendments. Subject to Section 8 of the Securityholders Agreement,
except with respect to amendments to Schedule A that are required from time to
time to correctly reflect the then-current ownership of the Company, which shall
not require the consent of any other party, amendments, modifications or waivers
to this Agreement shall require the approval of the (i) Board; (ii) a
Majority-in-Interest of the Common Members; (iii) a Majority-in-Interest of the
Investors; and (iv) for so long as the CDP Unit Threshold is met, the CDP
Members holding a majority of the Common Units held by all CDP Members;
provided, however, that if any such amendment, modification or waiver would
materially alter the right or interest of any Member in the Profits, Losses or
distributions of the Company or materially alter the rights or interests of any
Member under any material provision of this Agreement other than as the result
of the issuance of Common Units, then such amendment, modification or waiver
shall also require the consent of all Members who would be similarly adversely
affected by such amendment; provided, further, that if any such amendment,
modification or waiver of any provision of this Agreement would materially and
adversely affect the rights, interests or obligations of any Investor hereunder
in a manner differently than any other Member holding the same class or series
of Units, such amendment, modification or waiver shall not be effective against
such Investor without such Investor’s written consent with respect thereto.
     14.5 Construction. Whenever the singular number is used in this Agreement
and when required by the context, the same shall include the plural, and the
masculine gender shall include the feminine and neuter genders and vice versa.
     14.6 Headings. The headings in this Agreement are inserted for convenience
only and are in no way intended to describe, interpret, define, or limit the
scope, extent or intent of this Agreement or any provision hereof.
     14.7 Waivers. The failure of any party to seek redress for violation of or
to insist upon the strict performance of any covenant or condition of this
Agreement shall not prevent a subsequent act, which would have originally
constituted a violation, from having the effect of an original violation, except
in the event of a written waiver to the contrary that specifically states that
this Section 14.7 shall be inapplicable.
     14.8 Rights and Remedies Cumulative. The rights and remedies provided by
this Agreement are cumulative and the use of any one right or remedy by any
party shall not preclude or waive the right to use any or all other remedies
subject to the provisions of Section 10.18. Said rights and remedies are given
in addition to any other rights the parties may have by law, statute, ordinance
or otherwise, subject to the provisions of Section 10.18.
     14.9 Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance shall be invalid, illegal or unenforceable
to any extent, the remainder of this Agreement and the applications thereof
shall not be affected and shall be enforceable to the fullest extent permitted
by law.
     14.10 Heirs, Successors and Assigns. Each and all of the covenants, terms,
provisions and agreements herein contained shall be binding upon and inure to
the benefit of the parties hereto and, to the extent permitted by this
Agreement, their respective heirs, legal representatives, successors and
assigns.

29



--------------------------------------------------------------------------------



 



     14.11 Creditors; Third Party Beneficiaries. None of the provisions of this
Agreement shall be for the benefit of or enforceable by (i) any creditors of the
Company or (ii) any Person not a party to this Agreement or (iii) any Person not
expressly granted the rights of a third-party beneficiary hereunder. The
provisions of this Agreement are not intended to be for the benefit of and shall
not confer any rights on any creditor or other Person (other than a Member in
such Member’s capacity as a Member) to whom any debts, liabilities or
obligations are owed by the Company or any of the Members.
     14.12 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same instrument.
     14.13 Further Assurances. The Members and the Company agree that they and
each of them will take whatever action or actions as are deemed by counsel to
the Company to be reasonably necessary or desirable from time to time to
effectuate the provisions or intent of this Agreement, and to that end, the
Members and the Company agree that they will execute, acknowledge, seal, and
deliver any further instruments or documents which may be necessary to give
force and effect to this Agreement or any of the provisions hereof, or to carry
out the intent of this Agreement or any of the provisions hereof.
     14.14 Entire Agreement. This Agreement, including the Schedules, Exhibits
and Appendix attached hereto, sets forth all (and is intended by all parties
hereto to be an integration of all) of the promises, agreements, conditions,
understandings, warranties, and representations among the parties hereto with
respect to the Company, and there are no promises, agreements, conditions,
understandings, warranties, or representations, oral or written, express or
implied, among them other than as set forth herein.
     14.15 Time of Essence. Time is of the essence of this Agreement and all of
the terms, provisions, covenants and conditions hereof.
     14.16 Opt-in to Article 8 of the Uniform Commercial Code. The Company
hereby irrevocably elects that all membership interests in the Company shall be
securities governed by Article 8 of the Uniform Commercial Code. Any certificate
evidencing membership interests in the Company shall bear the following legend:
“This certificate evidences an interest in Diamond Resorts Parent, LLC and shall
be a security for purposes of Article 8 of the Uniform Commercial Code.” No
change to this provision shall be effective until all outstanding certificates
have been surrendered for cancellation and any new certificates thereafter
issued shall not bear the foregoing legend.
* * * * *

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Members have executed this Fourth Amended and
Restated Operating Agreement to be effective as of the date first written above.
DRP HOLDCO, LLC

         
By:
  /s/ Zachary D. Warren
 
Zachary D. Warren    
Its:
  Authorized Person    

Notice Address:
DRP Holdco, LLC
135 East 57th Street
6th Floor
New York, NY 10022
Attention: Kaitlin Trinh
Facsimile: (212) 644-8396
with copies, which shall not constitute notice, to:
Guggenheim Partners
100 Wilshire Boulevard — Suite 500
Santa Monica, California 90401
Attention: Zachary D. Warren
Facsimile: (310) 576-1271
and
Guggenheim Investment Management, LLC
135 East 57th Street
New York, New York 10022
Attention: William Hagner
Facsimile: (212) 644-8396
and
Sidley Austin LLP
One South Dearborn
Chicago, IL 60603
Attention: Richard W. Astle
Facsimile: (312) 853-7036
[signature pages continue]
Signature page to Operating Agreement
Diamond Resorts Parent, LLC

 



--------------------------------------------------------------------------------



 



CLOOBECK DIAMOND PARENT, LLC

         
By:
  /s/ Stephen J. Cloobeck
 
Stephen J. Cloobeck    
Its:
  Sole Manager    

Notice Address:
Cloobeck Diamond Parent, LLC
10600 West Charleston Boulevard
Las Vegas, NV 89135
Attention: Stephen J. Cloobeck and David F. Palmer
Facsimile: (702) 798-8840
With a copy, which shall not constitute notice, to:
Katten Muchin Rosenman LLP
525 West Monroe Street
Suite 1900
Chicago, IL 60661
Attention: Howard S. Lanznar
Facsimile: (312) 902-1061
[signature pages continue]
Signature page to Operating Agreement
Diamond Resorts Parent, LLC

 



--------------------------------------------------------------------------------



 



              SILVER ROCK FINANCIAL LLC       Notice Address:
 
           
By:
Its:
  /s/ Jeff Green
 
Jeff Green
Authorized Signatory       1250 Fourth Street
Santa Monica, CA 90401
Facsimile: (310) 570-4599
 
            IN — FP1 LLC       Notice Address:
 
           
By:
Its:
  /s/ Jeff Green
 
Jeff Green
Authorized Signatory       1250 Fourth Street
Santa Monica, CA 90401
Facsimile: (310) 570-4599
 
            BDIF LLC       Notice Address:
 
           
By:
Its:
  /s/ Jeff Green
 
Jeff Green
Authorized Signatory       1250 Fourth Street
Santa Monica, CA 90401
Facsimile: (310) 570-4599
 
            CM — NP LLC       Notice Address:
 
           
By:
Its:
  /s/ Jeff Green
 
Jeff Green
Authorized Signatory       1250 Fourth Street
Santa Monica, CA 90401
Facsimile: (310) 570-4599

[signature pages continue]
Signature page to Operating Agreement
Diamond Resorts Parent, LLC

 



--------------------------------------------------------------------------------



 



THE HARTFORD GROWTH OPPORTUNITIES FUND

         
By:
  Wellington Management Company, LLP     As investment adviser    
 
       
By:
  /s/ Steven M. Hoffman
 
Name: Steven M. Hoffman    
 
  Title: Vice President & Counsel    
 
        HARTFORD GROWTH OPPORTUNITIES HLS FUND    
 
       
By:
  Wellington Management Company, LLP     As investment adviser    
 
       
By:
  /s/ Steven M. Hoffman    
 
       
 
  Name: Steven M. Hoffman    
 
  Title: Vice President & Counsel    
 
        QUISSETT INVESTORS (BERMUDA) L.P.    
 
       
By:
  Wellington Management Company, LLP     As investment adviser    
 
       
By:
  /s/ Steven M. Hoffman    
 
       
 
  Name: Steven M. Hoffman    
 
  Title: Vice President & Counsel    
 
        QUISSETT PARTNERS, L.P.    
 
       
By:
  Wellington Management Company, LLP     As investment adviser    
 
       
By:
  /s/ Steven M. Hoffman    
 
       
 
  Name: Steven M. Hoffman    
 
  Title: Vice President & Counsel    

[signature pages continue]
Signature page to Operating Agreement
Diamond Resorts Parent, LLC

 



--------------------------------------------------------------------------------



 



THE HARTFORD CAPITAL APPRECIATION FUND

         
By:
  Wellington Management Company, LLP     As investment adviser    
 
       
By:
  /s/ Steven M. Hoffman
 
Name: Steven M. Hoffman    
 
  Title: Vice President & Counsel    
 
        BAY POND PARTNERS, L.P.    
 
       
By:
  Wellington Management Company, LLP     As investment adviser    
 
       
By:
  /s/ Steven M. Hoffman    
 
       
 
  Name: Steven M. Hoffman    
 
  Title: Vice President & Counsel    
 
        BAY POND INVESTORS (BERMUDA) L.P.    
 
       
By:
  Wellington Management Company, LLP     As investment adviser    
 
       
By:
  /s/ Steven M. Hoffman    
 
       
 
  Name: Steven M. Hoffman    
 
  Title: Vice President & Counsel    
 
        Notice Address for each Wellington Purchaser:    
 
        c/o Wellington Management Company, LLP     280 Congress Street    
Boston, MA 02210     Attention: Legal and Compliance Department     Facsimile:
(617) 289-5699    
 
        with a copy, which shall not constitute notice, to:    
 
        Greenberg Traurig     One International Place     Boston, MA 02210    
Attention: Bradley A. Jacobson     Facsimile: (617) 279-8402    

[signature pages continue]
Signature page to Operating Agreement
Diamond Resorts Parent, LLC

 



--------------------------------------------------------------------------------



 



1818 PARTNERS, LLC

         
By:
  Chautauqua Management, LLC    
Its:
  Member    
 
       
By:
  /s/ David F. Palmer
 
Name: David F. Palmer    
 
  Title: Sole Manager    
 
        Notice Address:    
 
        1818 Partners, LLC     10600 West Charleston Boulevard     Las Vegas, NV
89135     Attention: Stephen J. Cloobeck and David F. Palmer     Facsimile:
(702) 798-8840    
 
        With a copy, which shall not constitute notice, to:    
 
        Katten Muchin Rosenman LLP     525 West Monroe Street     Suite 1900    
Chicago, IL 60661    
Attention: Howard S. Lanznar
   
Facsimile: (312) 902-1061
   

Signature page to Operating Agreement
Diamond Resorts Parent, LLC

 



--------------------------------------------------------------------------------



 



SCHEDULE A
Members, Units and Percentage Interests as of July 21, 2011

                      Common     Common Percentage   Name of Member   Units    
Interest  
Cloobeck Diamond Parent, LLC
    753.270       54.277 %
 
               
1818 Partners, LLC
    32.711       2.357 %
 
               
DRP Holdco, LLC
    293.050       21.116 %
 
               
Silver Rock Financial LLC
    8.369       0.603 %
 
               
IN — FP1 LLC
    6.978       0.503 %
 
               
BDIF LLC
    6.978       0.503 %
 
               
CM — NP LLC
    5.580       0.402 %
 
           
 
               
Subtotal Silver Rock Entities
    27.905       2.011 %
 
           
 
               
The Hartford Growth Opportunities Fund
    35.683       2.571 %
 
               
Hartford Growth Opportunities HLS Fund
    20.805       1.499 %
 
               
Quissett Investors (Bermuda) L.P.
    14.240       1.026 %
 
               
Quissett Partners, L.P.
    10.845       0.781 %
 
               
The Hartford Capital Appreciation Fund
    184.937       13.326 %
 
               
Bay Pond Partners, L.P.
    9.466       0.682 %
 
               
Bay Pond Investors (Bermuda) L.P.
    4.918       0.354 %
 
           
 
               
Subtotal Wellington Entities
    280.894       20.240 %
 
           
 
               
Total
    1,387.830       100.000 %
 
           

 



--------------------------------------------------------------------------------



 



APPENDIX 1
TAX ACCOUNTING PROCEDURES
     1.0. References to Sections of the Code or Regulations. References within
this Appendix to sections of the Code or Regulations shall be applied by
substituting for the Regulations’ terms of “partnership” and “partner” the terms
“limited liability company” (or “company”) and “member,” respectively.
     1.1. Tax Definitions. The following terms used in this Agreement and
Appendix shall have the following meanings:
     a. “Adjusted Capital Account Deficit” with respect to any Member means the
deficit balance, if any, in such Member’s Capital Account as of the end of any
Fiscal Year after giving effect to the following adjustments: (i) credit to such
Capital Account the sum of (A) an amount equal to such Member’s share of Company
Minimum Gain (as defined in Section 1.2(a) hereof) and determined under
Regulations Section 1.704-2(g), and such Member’s share of Member Nonrecourse
Debt Minimum Gain (as defined in Section 1.2(b) hereof) and as determined under
Regulations Section 1.704-2(i)(5), plus (B) any amounts which such Member is
deemed to be obligated to restore pursuant to Regulations Section
1.704-1(b)(2)(ii)(c); and (ii) debit to such Capital Account the items described
in Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).
     b. “Asset Value” with respect to any Company asset means:
     i. The fair market value when contributed of any asset contributed to the
Company by any Member;
     ii. The fair market value of any Company asset when such asset is
distributed to any Member;
     iii. The fair market value of all Property at the time of the happening of
any of the following events: (A) the admission of a Member to, or the increase
of a Membership Interest of an existing Member in, the Company in exchange for a
Capital Contribution; (B) the distribution of any asset distributed by the
Company to any Member as consideration for a Membership Interest in the Company;
or (C) the liquidation of the Company under Regulations
Section 1.704-1(b)(2)(ii)(g); or
     iv. The Basis of the asset in all other circumstances.
For purposes of this definition, fair market value of any asset contributed to
the Company after the date hereof shall be determined by the Board with the
approval of a Majority-in-Interest of the Investors. The Asset Value of any
Company asset shall be adjusted from time to time to account for any
Depreciation of such asset.
     c. “Basis” with respect to an asset means the adjusted basis from time to
time of such asset for federal income tax purposes.
     d. “Capital Account” means an account maintained for each Member in
accordance with Regulations Sections 1.704-1(b) and 1.704-2 and to which the
following provisions apply to the extent not inconsistent with such Regulations:

 



--------------------------------------------------------------------------------



 



     i. There shall be credited to each Member’s Capital Account: (1) such
Member’s Capital Contributions (as defined in Article 1 of this Agreement);
(2) such Member’s distributive share of Profits; (3) any items of income or gain
specially allocated to such Member under this Agreement; and (4) the amount of
any Company liabilities (determined as provided in Code Section 752 (c) and the
Regulations thereunder) assumed by such Member or to which Property distributed
to such Member is subject;
     ii. There shall be debited to each Member’s Capital Account (1) the amount
of money and the Asset Value of any Property distributed to such Member pursuant
to this Agreement; (2) such Member’s distributive share of Losses; (3) any items
of expense or loss which are specially allocated to such Member under this
Agreement, and (4) the amount of liabilities (determined as provided in Code
Section 752(c) and the Regulations thereunder) of such Member assumed by the
Company (within the meaning of Code Section 704) or to which Property
contributed to the Company by such Member is subject; and
     iii. The Capital Account of any transferee Member shall include the
appropriate portion of the Capital Account of the Member from whom the
transferee Membership Interest was obtained.
     e. “Depreciation” for any Fiscal Year or other period means the cost
recovery deduction with respect to an asset for such year or other period as
determined for federal income tax purposes, provided that if the Asset Value of
such asset differs from its Basis at the beginning of such year or other period,
depreciation shall be determined as provided in Regulations
Section 1.704-1(b)(2)(iv)(g)(3).
     f. “Profits” and “Losses” for any Fiscal Year or other period means an
amount equal to the Company’s net taxable income or net loss for such year or
period determined in accordance with Code Section 703(a) and the Regulations
thereunder with the following adjustments:
     i. All items of income, gain, loss and deduction of the Company required to
be stated separately shall be included in taxable income or loss;
     ii. Income of the Company exempt from federal income tax shall be treated
as taxable income;
     iii. Expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as such expenditures under Regulations Section 1.704-1(b)(2)(iv)(i)(1)
shall be subtracted from taxable income;
     iv. In the event the Asset Value of any Company asset is adjusted pursuant
to Sections 1.1(b)(ii) or (iii) of this Appendix, the amount of such adjustment
shall be taken into account as gain or loss from the disposition of such asset
for the purposes of computing Profits or Losses;
     v. Gain or loss resulting from the disposition of Property from which gain
or loss is recognized for federal income tax purposes shall be determined with
reference to the Asset Value of such Property;

 



--------------------------------------------------------------------------------



 



     vi. Depreciation shall be determined based upon Asset Value as determined
under Regulations Section 1.704-1(b)(2)(iv)(g)(3) instead of as determined for
federal income tax purposes; and
     vii. To the extent an adjustment to the adjusted tax basis of any Company
asset pursuant to Code Section 734(b) or Code Section 743(b) is required
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account
in determining Capital Accounts as a result of a distribution other than in
complete liquidation of a Membership Interest, the amount of such adjustment
shall be treated as an item of gain (if the adjustment increases the basis of
the asset) or loss (if the adjustment decreases the basis of the asset) from the
disposition of the asset and shall be taken into account for purposes of
computing Profits and Losses.
     viii. Items which are specially allocated shall not be taken into account;
and
     ix. For the avoidance of doubt, except as specifically provided herein,
allocation will be made only of net taxable income or net losses and not
individual items of net taxable income or net loss.
     1.2. Special Allocations of Profits and Losses.
     a. Minimum Gain Chargeback. Notwithstanding any other provision of this
Appendix, if there is a net decrease in Company Minimum Gain (as defined in
Regulations Section 1.704-2(d)) during any Fiscal Year, then each Member shall
be allocated such amount of income and gain for such year (and subsequent years,
if necessary) determined under and in the manner required by Regulations
Section 1.704-2(f) as is necessary to meet the requirements for a minimum gain
chargeback as provided in that Regulation.
     b. Member Nonrecourse Debt Minimum Gain Chargeback. Notwithstanding any
other provision of this Appendix, if there is a net decrease in Member
Nonrecourse Debt Minimum Gain (as defined in accordance with Regulations
Section 1.704-2(i)(3)) attributable to a Member Nonrecourse Debt (as defined in
Regulations Section 1.704-2(b)(4)) during any Fiscal Year, any Member who has a
share of the Member Nonrecourse Debt Minimum Gain attributable to such Member
Nonrecourse Debt determined in accordance with Regulations Section 1.704-2(i)(5)
shall be allocated such amount of income and gain for such year (and subsequent
years, if necessary) determined under and in the manner required by Regulations
Section 1.704-2(i)(4) as is necessary to meet the requirements for a chargeback
of Member Nonrecourse Debt Minimum Gain as is provided in that Regulation.
     c. Qualified Income Offset. If a Member unexpectedly receives any
adjustment, allocation or distribution described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Company income and gain
shall be specifically allocated to such Member in an amount and manner
sufficient to eliminate, to the extent required by the Regulations, the Adjusted
Capital Account Deficit of such Member as quickly as possible, provided that an
allocation pursuant to this Subsection shall be made only if and to the extent
that such Member would have an Adjusted Capital Account Deficit after all other
allocations provided for in Sections 6.1, 6.2, and 6.3 of the Agreement and this
Section 1.2 have been made without giving effect to this Subsection 1.2(c).
     d. Gross Income Allocation. In the event any Member has a deficit Capital
Account at the end of Fiscal Year which is in excess of the sum of (i) the
amount such Member is obligated to restore pursuant to this Agreement, and
(ii) the amount such Member is deemed to be

 



--------------------------------------------------------------------------------



 



obligated to restore pursuant to Regulations 1.704-2(g)(1) and 1.704-2(i)(5),
each such Member shall be specially allocated items of Company income and gain
in the amount of such excess as quickly as possible, provided that an allocation
pursuant to this Subsection shall be made only if and to the extent that such
Member would have a deficit Capital Account after all other allocations provided
for in Sections 6.1, 6.2 and 6.3 of the Agreement and this Section 1.2 have been
made without giving effect to Subsection 1.2(c) and this Subsection 1.2(d).
     e. Nonrecourse Deductions. Nonrecourse Deductions (as defined and
determined in Regulations Sections 1.704-2(b) and 1.704-2(c)) for any Fiscal
Year shall be allocated among the Members in proportion to their Common
Percentage Interests except to the extent that applicable Regulations require
that such deductions be allocated in some other manner.
     f. Member Nonrecourse Deductions. Any Member Nonrecourse Deductions (as
defined under Regulations Section 1.704-2(i)(2)) shall be allocated pursuant to
Regulations Section 1.704-2(i)(1) to the Member who bears the economic risk of
loss with respect to the “Member Nonrecourse Debt” to which it is attributable.
     g. Code Section 754 Adjustment. To the extent that an adjustment to the
Basis of any asset pursuant to Code Section 734(b) or Code Section 743(b) is
required to be taken into account in determining Capital Accounts as provided in
Regulations Section 1.704-1(b)(2)(iv)(m), the adjustment shall be treated (if an
increase) as an item of gain or (if a decrease) as an item of loss, and such
gain or loss shall be allocated to the Members consistent with the allocation of
the adjustment pursuant to such Regulation.
     h. Purpose and Application. The purpose and the intent of the special
allocations provided for in Section 6.3 of the Agreement and Sections 1.2(a)
through (g) of this Appendix are to comply with the provisions of Regulations
Sections 1.704-1(b) and 1.704-2, and such special allocations are to be made so
as to accomplish that result. However, to the extent possible, the Board, in
allocating items of income, gain, loss, or deduction among the Members, shall
take into account the special allocations in such a manner that the net amount
of allocations to each Member shall be the same as such Member’s distributive
share of Profits and Losses would have been had the events requiring the special
allocations not taken place. The Board shall apply the provisions of this
Section in whatever order the Board reasonably believes will minimize the effect
of the special allocations.
     1.3. General Provisions.
     a. Except as otherwise provided in this Agreement, the Members’
distributive shares of all items of Company income, gain, loss, and deduction
are the same as their distributive shares of Profits and Losses.
     b. The Board shall allocate Profits, Losses, and other items properly
allocable to any period using any method permitted by Code Section 706 and the
Regulations thereunder.
     c. To the extent permitted by Regulations Section 1.704-2(h) and
Section 1.704-2(i)(6), the Board shall endeavor to avoid treating distributions
as being from the proceeds of a Nonrecourse Liability (as defined in Regulations
Section 1.752-1(a)(2)) or a Member Nonrecourse Debt.
     d. If there is an increase or decrease in one or more Member’s membership
interest in the Company during a Fiscal Year, each Member’s distributive share
of Profits or Losses or

 



--------------------------------------------------------------------------------



 



any item thereof for such Fiscal Year shall be determined by any method
prescribed by Code Section 706(d) or the Regulations thereunder that takes into
account the varying Members’ Interests in the Company during such Fiscal Year.
     e. The Members agree to report their shares of income and loss for federal
income tax purposes in accordance with the provisions of this Appendix.
     1.4. Code Section 704(c) Allocations. Solely for federal income tax
purposes and not with respect to determining any Member’s Capital Account,
distributive shares of Profits, Losses, other items, or distributions, a
Member’s distributive share of income, gain, loss, or deduction with respect to
any Property (other than money) contributed to the Company, or with respect to
any Property the Asset Value of which was determined as provided in this
Agreement upon the acquisition of Membership Interest in the Company by a new
Member or existing Member in exchange for a Capital Contribution, shall be
determined in accordance with Code Section 704(c) and the Regulations thereunder
or with the principles of such provisions, using any reasonable method selected
by the Board with the approval of a Majority-in-Interest of the Investors,
provided that the Company shall be authorized to use, without the approval of a
Majority-in-Interest of the Investors, the so-called “traditional method”
described in Section 1.704-3(b) of the Regulations with respect to any Section
704(c) allocations to CDP resulting from CDP’s contribution of assets to the
Company on April 26, 2007.
     In the event the Asset Value of any Company asset is adjusted pursuant to
Section 1.1(b)(iii) hereof, subsequent allocations of income, gain, loss, and
deduction with respect to such asset shall take account of any variation between
the adjusted basis of such asset for federal income tax purposes and its Asset
Value in the same manner as under Code Section 704(c) and the Regulations
thereunder.
     1.5. Curative Reallocations Regarding Payments to Members. To the extent
that compensation paid to any Member by the Company ultimately is not determined
to be a guaranteed payment under Code Section 707(c) or a payment other than in
his capacity as a Member pursuant to Code Section 707(a), the Member shall be
specially allocated gross income of the Company in an amount equal to the amount
of such compensation, and the Member’s Capital Account shall be adjusted to
reflect the payment of such compensation. If the Company’s gross income for a
Fiscal Year is less than the amount of such compensation paid in such year, the
Member shall be specially allocated gross income of the Company in the
succeeding year or years until the total amount so allocated equals the total
amount of such compensation.
     1.6. Special Basis Adjustment. At the request of either the transferor or
transferee in connection with a transfer of a Membership Interest in the
Company, the Board will, at the request of any Member, cause the Company to make
the election provided for in Code Section 754 and maintain a record of the
adjustments to Basis of Property resulting from that election. Any such
transferee shall pay all costs incurred by the Company in connection with such
election and the maintenance of such records.
     1.7. Tax Matters Member.
     a. CDP is hereby designated the Tax Matters Member (as defined in
Section 6231(a)(7) of the Code) on behalf of the Company and shall take steps so
that each “eligible member” is a “notice partner” as defined in Code
Section 6231.
     b. Without the consent of the Board, the Tax Matters Member shall have no
right to extend the statute of limitations for assessing or computing any tax
liability against the Company or the amount of any Company tax item.

 



--------------------------------------------------------------------------------



 



     c. If the Tax Matters Member elects to file a petition for readjustment of
any Company tax item (in accordance with Code Section 6226(a)) such petition
shall be filed in the United States Tax Court unless otherwise agreed by the
Board.
     d. The Tax Matters Member shall, within ten (10) Business Days after
receipt thereof, forward to each Member a photocopy of any correspondence
relating to the Company received from the Internal Revenue Service. The Tax
Matters Member shall, within ten (10) Business Days thereof, advise each Member
in writing of the substance of any conversation held with any representative of
the Internal Revenue Service.
     e. Any reasonable costs incurred by the Tax Matters Member for retaining
accountants and/or lawyers on behalf of the Company in connection with any
Internal Revenue Service audit of the Company shall be expenses of the Company.
Any accountants and/or lawyers retained by the Company in connection with any
Internal Revenue Service audit of the Company shall be selected by the Tax
Matters Member and the fees therefor shall be expenses of the Company.

 



--------------------------------------------------------------------------------



 



Schedule 10.19

  1.   Ownership and sales of timeshare inventory at the Jockey Club.     2.  
Ownership and sales of timeshare inventory at the Carriage House.     3.  
Potential purely passive overrides from future Marriott projects located in
Clark County, Nevada based on a previous transaction.     4.   Investment in
JeanCo, LLC, an MGM Mirage-controlled joint venture, which currently has no
timeshare development in its business plan.

 